Execution Copy

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of May 31,
2012, by and among BNC Bancorp., a corporation organized under the laws of North
Carolina (the “Company”), and each purchaser identified on the signature pages
hereto (each, including its successors and assigns, a “Purchaser” and
collectively, the “Purchasers”).

 

RECITALS

 

A.           The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

 

B.           Each Purchaser, severally and not jointly, wishes to purchase, and
the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate number of shares of the Company’s mandatorily
convertible cumulative non-voting perpetual preferred stock, Series C, $1,000.00
liquidation preference per share (the “Series C Preferred Stock”) and (ii) that
aggregate number of shares of the Company’s mandatorily convertible cumulative
non-voting perpetual preferred stock, Series B-1, $1,000.00 liquidation
preference per share (the “Series B-1 Preferred Stock”, and together with the
Series C Preferred Stock, the “Preferred Stock”), set forth below such
Purchaser’s name on the signature page of this Agreement (which aggregate amount
for all Purchasers together shall be 38,885 shares of Series C Preferred Stock
and 8,200 shares of Series B-1 Preferred Stock, and such shares of Series C
Preferred Stock and Series B-1 Preferred Stock shall be collectively referred to
herein as the “Preferred Shares”). When purchased, the Preferred Stock will have
the terms set forth in (i) the articles of amendment for the Series C Preferred
Stock to be issued to the Purchasers in the form attached as Exhibit A-1 hereto
(the “Series C Preferred Stock Articles of Amendment”) and, (ii) the articles of
amendment for the Series B-1 Preferred Stock to the Purchasers in the form
attached hereto as Exhibit A-2 (the “Series B-1 Preferred Stock Articles of
Amendment”, and together with the Series C Preferred Stock Articles of
Amendment, the “Articles of Amendment”) each made a part of the Company’s
Articles of Incorporation, as amended (the “Articles of Incorporation”), by the
filing of the Articles of Amendment with the North Carolina Department of the
Secretary of the State (the “Secretary of State”). The Series C Preferred Stock
will be convertible into shares of voting common stock, no par value (the
“Voting Common Stock”), of the Company, and the Series B-1 Preferred Stock will
be convertible into shares of non-voting common stock, no par value (the
“Non-Voting Common Stock” and together with the Voting Common Stock, the “Common
Stock”) of the Company, in each case, subject to and in accordance with the
terms and conditions of the Articles of Amendment. The Non-Voting Common Stock
will be convertible into Voting Common Stock in accordance with the terms of the
Articles of Incorporation. The Shares of Common Stock into which the Preferred
Stock is convertible and the shares of Voting Common Stock into which the
Non-Voting Common Stock is convertible are referred to herein as the “Underlying
Shares” and the Underlying Shares and the Preferred Shares are referred to
herein, collectively, as the “Securities”.

 

C.           The Company has engaged Keefe, Bruyette & Woods, Inc. as its lead
placement agent (the “Lead Placement Agent”) and Sandler O’Neill & Partners,
L.P. as a co-placement agent (the “Co-Placement Agent”, and together with the
Lead Placement Agent, the “Placement Agents”) for the offering of the
Securities.

 

D.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit B (the
“Registration Rights Agreement”), pursuant to which, among other things, the
Company will agree to provide certain registration rights with respect to the
Securities under the Securities Act and the rules and regulations promulgated
thereunder and applicable state securities laws.

 

 

 

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

Article 1:





DEFINITIONS

 

1.1           Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

 

“Agreement” shall have the meaning ascribed to such term in the Preamble.

 

“Articles of Amendment” has the meaning set forth in the Recitals.

 

“Articles of Incorporation” has the meaning set forth in the Recitals.

 

“Aquiline” means Aquiline BNC Holdings LLC and its Affiliates.

 

“Bank” has the meaning set forth in Section 3.1(a).

 

“BHCA” has the meaning set forth in Section 3.1(b).

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing” has the meaning set forth in Section 2.1(b)

 

“Closing Date” means June 8, 2012, or such other date as the parties may agree.

 

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

 

“Commission” has the meaning set forth in the Recitals.

 

2

 

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company Counsel” means Womble Carlyle Sandridge & Rice, LLP.

 

“Company Reports” has the meaning set forth in Section 3.1(kk).

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation.

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Co-Placement Agent” has the meaning set forth in the Recitals.

 

“DTC” means The Depository Trust Company.

 

“Effectiveness Date” has the meaning set forth in Section 6.16. “Environmental
Laws” has the meaning set forth in Section 3.1(1).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.

 

“ERISA Affiliate”, as applied to the Company, means any Person under common
control with the Company, who together with the Company, is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (0) of the Code.

 

“Escrow Agent” has the meaning set forth in Section 2.1(b).

 

“Escrow Agreement” has the meaning set forth in Section 2.1(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“FRB” means the Board of Governors of the Federal Reserve System.

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

 

“Indemnified Person” has the meaning set forth in Section 4.8(a).

 

“Intellectual Property” has the meaning set forth in Section 3.1(r).

 

“Investment Agreement” has the meaning set forth in Section 3.1(g).

 

3

 

 

“Lead Placement Agent” has the meaning set forth in the Recitals.

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Management Rights Letter” means that certain management rights letter, dated as
of even date herewith, by and between the Company and Patriot.

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement, the Registration Rights
Agreement, the Articles of Amendment, or the Escrow Agreement (ii) a material
and adverse effect on the results of operations, assets, properties, business,
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (iii) any adverse impairment to the Company’s ability to perform in
any material respect on a timely basis its obligations under this Agreement, the
Registration Rights Agreement, the Articles of Amendment or the Escrow
Agreement; provided, that in determining whether a Material Adverse Effect has
occurred, there shall be excluded any effect to the extent resulting from the
following: (A) changes, after the date hereof, in U.S. GAAP or regulatory
accounting principles generally applicable to banks, savings associations or
their holding companies, (B) changes, after the date hereof, in applicable laws,
rules and regulations or interpretations thereof by any court, administrative
agency or other governmental authority, whether federal, state, local or
foreign, or any applicable industry self-regulatory organization, (C) actions or
omissions of the Company expressly required by the terms of this Agreement or
taken with the prior written consent of an affected Purchaser, (D) changes,
after the date hereof, in general economic, monetary or financial conditions,
(E) changes in the market price or trading volumes of the Common Stock (but not
the underlying causes of such changes), (F) changes in global or national
political conditions, including the outbreak or escalation of war or acts of
terrorism and (G) the public disclosure of this Agreement or the transactions
contemplated hereby; except, with respect to clauses (A), (B), (D) and (F), to
the extent that the effects of such changes have a disproportionate effect on
the Company and the Subsidiaries, taken as a whole, relative to other similarly
situated banks, savings associations or their holding companies generally.

 

“Material Contract” means any contract of the Company that was filed as an
exhibit to the SEC Reports pursuant to Item 601 of Regulation S-K.

 

“Material Permits” has the meaning set forth in Section 3.1 (p).

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is making, or is
accruing an obligation to make, contributions or has made, or been obligated to
make, contributions within the preceding six (6) years.

 

“NASDAQ” means the NASDAQ Capital Market.

 

“NCCOB” North Carolina Commissioner of Banks.

 

“New York Court” ” has the meaning set forth in Section 6.8.

  

“NYSE” means the New York Stock Exchange.

 

“Outside Date” means Friday, June 29, 2012.

 

4

 

 

“Patriot” means, collectively, Patriot Financial Partners, L.P. and Patriot
Financial Partners Parallel, L.P.

 

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Company or any of its
ERISA Affiliates or (ii) has at any time during the last six (6) years been
maintained for the employees of the Company or any current or former ERISA
Affiliate.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization or governmental authority.

 

“Placement Agents” has the meaning set forth in the Recitals.

 

“Preferred Shares” has the meaning set forth in the Recitals.

 

“Preferred Stock” has the meaning set forth in the Recitals

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be NASDAQ.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Purchase Price” means $1,000.00 per Preferred Share.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Registration Rights Agreement” has the meaning set forth in the Recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Regulatory Agreement” has the meaning set forth in Section 3.1(mm).

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary of State” has the meaning set forth in the Recitals.

 

5

 

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(v).

 

“Securities” has the meaning set forth in the Recitals.

 

“Securities Act” has the meaning set forth in the Recitals.

 

“Series B-1 Preferred Stock Articles of Amendment” has the meaning set forth in
the Recitals.

 

“Series C Preferred Stock Articles of Amendment” has the meaning set forth in
the Recitals.

 

“Series B-1 Preferred Stock” has the meaning set forth in the Recitals.

 

“Series C Preferred Stock” has the meaning set forth in the Recitals.

 

“Shareholder Approvals” has the meaning set forth in Section 4.11.

 

“Shareholder Proposals” has the meaning set forth in Section 4.11.

 

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
to be paid for the Preferred Shares purchased hereunder as indicated on such
Purchaser’s signature page to this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)”.

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by OTC Markets Group Inc. (or any similar organization or agency succeeding to
its functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the NASDAQ Global Select Market, the NASDAQ
Global Market, the NASDAQ Capital Market, the NYSE, the NYSE MKT, or the OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Registration Rights Agreement, the Articles of Amendment,
the Escrow Agreement and any other documents or agreements executed in
connection with the transactions contemplated hereunder. With respect to Patriot
only, “Transaction Documents” shall also include the Management Rights Letter.

 

“Transfer Agent” means Registrar and Transfer Company, or any successor transfer
agent for the Company.

 

“Treasury Warrant” has the meaning set forth in Section 3.1(g).

 

“Underlying Shares” has the meaning set forth in the Recitals.

 

6

 

 

Article 2:

 

PURCHASE AND SALE

 

2.1         Closing.

 

(a)          Purchase of Preferred Shares. Subject to the terms and conditions
set forth in this Agreement, at the Closing the Company shall issue and sell to
each Purchaser, and each Purchaser shall, severally and not jointly, purchase
from the Company, the number of Preferred Shares set forth below such
Purchaser’s name on the signature page of this Agreement at a per Preferred
Share price equal to the Purchase Price. Notwithstanding the above, no
Purchasers shall be obligated to purchase any Preferred Shares to the extent
such purchase would result such Purchaser’s aggregate ownership of equity for
purposes of the BHCA and the Change in Bank Control Act exceeding (i) 9.9% of
the number of shares of Voting Common Stock issued and outstanding or (ii) 24.9%
of the total shareholders’ equity of the Company.

 

(b)          Escrow. On or prior to 10:00 a.m. New York City time on the Closing
Date, (i) each Purchaser has (A) deposited the Subscription Amount with SunTrust
Bank as Escrow Agent (the “Escrow Agent”), pursuant to that certain Escrow
Agreement (in the form attached hereto as Exhibit H) between the Company and
Escrow Agent (as it may be amended or otherwise modified from time to time, the
“Escrow Agreement”), and (ii) the Company has issued instructions to the
Transfer Agent authorizing the issuance in certificated form of the number of
Preferred Shares specified on such Purchaser’s signature page hereto (the “Stock
Certificates”), or as otherwise set forth on the Stock Certificate Questionnaire
included as Exhibit C-2 hereto concurrent with the Escrow Agent’s release of the
Subscription Amount to the Company pursuant to the Escrow Agreement.

 

(c)          Closing Date.

 

(i)          The Closing of the purchase and sale of the Preferred Shares shall
take place at 10:00 a.m., New York City time, at the offices of Company Counsel,
on the Closing Date or remotely by facsimile transmission or other electronic
means or at such other time or location as the parties may mutually agree, but
not later than the Outside Date. The “Closing” means the release of funds and
issuance by the Company of Preferred Shares as contemplated hereby, all of which
shall be deemed to have happened concurrently.

 

(ii)         Pursuant to the terms of the Escrow Agreement, on the Closing Date,
the Escrow Agent shall release the Subscription Amount to the Company and the
Transfer Agent shall issue the Preferred Shares to each Purchaser as provided in
the instructions referred to in paragraph (b) above.

 

2.2         Closing Deliveries.

 

(a)          On or prior to the Closing, the Company shall issue, deliver or
cause to be delivered to each Purchaser (unless otherwise indicated) the
following (the “Company Deliverables”):

 

(i)          this Agreement, duly executed by the Company;

 

7

 

 

(ii)         the Company shall cause the Transfer Agent to issue, in book-entry
form the number of Preferred Shares specified on such Purchaser’s signature page
hereto (or, if the Company and such Purchaser shall have agreed, as indicated on
such Purchaser’s signature pages hereto, that such Purchaser will receive Stock
Certificates for their Preferred Shares, then the Company shall instead instruct
the Transfer Agent to issue such specified Stock Certificates registered in the
name of such Purchaser or as otherwise set forth on the Stock Certificate
Questionnaire);

 

(iii)        a legal opinion of Company’s Counsel, dated as of the Closing Date
and in the form attached hereto as Exhibit D, executed by such counsel and
addressed to the Purchasers;

 

(iv)        the Registration Rights Agreement, duly executed by the Company
(which shall be delivered on the date hereof);

 

(v)         the Escrow Agreement duly executed by the Company and the Escrow
Agent (which shall be delivered on the date hereof);

 

(vi)        a certificate of the Secretary of the Company, in the form attached
hereto as Exhibit E (the “Secretary’s Certificate”), dated as of the Closing
Date, (a) certifying the resolutions adopted by the Board of Directors of the
Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities, (b) certifying the current version of the Articles
of Incorporation, as amended, and by-laws, as amended, of the Company and (c)
certifying as to the signatures and authority of persons signing the Transaction
Documents and related documents on behalf of the Company;

 

(vii)       the Compliance Certificate referred to in Section 5.l(f); and.

 

(viii)      with respect to Patriot only, the Management Rights Letter duly
executed by the Company (which shall be delivered on the date hereof).

 

(b)          Each Purchaser shall deliver or cause to be delivered to the
Company or the Escrow Agent, as applicable, on or prior to the Closing Date, the
following (the “Purchaser Deliverables”):

 

(i)          this Agreement, duly executed by such Purchaser;

 

(ii)         the Registration Rights Agreement, duly executed by such Purchaser;

 

(iii)        a fully completed and duly executed Accredited Investor
Questionnaire, reasonably satisfactory to the Company, and the Stock Certificate
Questionnaire in the forms attached hereto as Exhibits C-1 and C-2 ,
respectively;

 

(iv)        its Subscription Amount, in United States dollars and in immediately
available funds, in the amount indicated below such Purchaser’s name on the
applicable signature page hereto under the heading “Aggregate Purchase Price
(Subscription Amount)” by wire transfer to the Escrow Account in accordance with
the Escrow Agent’s written instructions; and

 

(v)         the Management Rights Letter, duly executed by Patriot.

 

8

 

 

Article 3:

 

REPRESENTATIONS AND WARRANTIES

 

3.1         Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and as of the Closing Date (except
for the representations and warranties that speak as of a specific date, which
shall be made as of such date), to each of the Purchasers that:

 

(a)          Subsidiaries. The Company has no direct or indirect Subsidiaries
other than as set forth in Exhibit G. The Company owns, directly or indirectly,
all of the capital stock or comparable equity interests of each Subsidiary free
and clear of any and all Liens, and all the issued and outstanding shares of
capital stock or comparable equity interest of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities. No equity security of any
Subsidiary is or may be required to be issued by reason of any option, warrant,
scrip, preemptive right, right to subscribe to, gross-up right, call or
commitment of any character whatsoever relating to, or security or right
convertible into, shares of any capital stock of such Subsidiary, and there are
no contracts, commitments, understandings or arrangements by which any
Subsidiary is bound to issue additional shares of its capital stock, or any
option, warrant or right to purchase or acquire any additional shares of its
capital stock. Except in respect of the Subsidiaries, the Company does not
beneficially own, directly or indirectly, more than 5% of any class of equity
securities or similar interests of any corporation, bank, business trust,
association or similar organization, and is not, directly or indirectly, a
partner in any partnership or party to any joint venture. The Company
beneficially owns all of the outstanding capital securities and has sole Control
of the Bank of North Carolina (the “Bank”).

 

(b)          Organization and Qualification. The Company and each of its
“Significant Subsidiaries” (as defined in Rule 1-02 of Regulation S-X)
(“Significant Subsidiaries”) is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
Significant Subsidiary is in violation of any of the provisions of its
respective articles or certificate of incorporation, bylaws or other
organizational or charter documents. The Company and each of its Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not in the reasonable judgment of the Company be expected to have a
Material Adverse Effect. The Company is duly registered as a bank holding
company under the Bank Holding Company Act of 1956, as amended (the “BHCA”). The
Bank’s deposit accounts are insured up to applicable limits by the FDIC, and all
premiums and assessments required to be paid in connection therewith have been
paid when due (after giving effect to any applicable extensions). The Company
and each of its Significant Subsidiaries have conducted their respective
businesses in compliance with all applicable federal, state and foreign laws,
orders, judgments, decrees, rules, regulations and applicable stock exchange
requirements, including all laws and regulations restricting activities of bank
holding companies and banking organizations, except for any noncompliance that,
individually or in the aggregate, has not had and would not be reasonably
expected to have a Material Adverse Effect.

 

9

 

 

(c)          Authorization: Enforcement: Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder, including,
without limitation, to issue the Preferred Shares in accordance with the terms
hereof and, subject to the Shareholder Approvals, to issue the Underlying Shares
in accordance with the Articles of Amendment. The Company’s execution and
delivery of each of the Transaction Documents to which it is a party and the
consummation by it of the transactions contemplated hereby and thereby
(including, but not limited to, the sale and delivery of the Preferred Shares
and the Underlying Shares) have been duly authorized by all necessary corporate
action on the part of the Company, and no further corporate action is required
by the Company, its Board of Directors or its shareholders in connection
therewith other than in connection with the Required Approvals. Each of the
Transaction Documents to which it is a party has been (or upon delivery will
have been) duly executed by the Company and is, or when delivered in accordance
with the terms hereof, will constitute the legal, valid and binding obligation
of the Company enforceable against the Company in accordance with its terms,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law. Except for Material Contracts,
there are no shareholder agreements, voting agreements, or other similar
arrangements with respect to the Company’s capital stock to which the Company is
a party or, to the Company’s Knowledge, between or among any of the Company’s
shareholders.

 

(d)          No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Preferred Shares and the Underlying
Shares) do not and will not (i) conflict with or violate any provisions of the
Company’s or any Subsidiary’s articles or certificate of incorporation, bylaws
or otherwise result in a violation of the organizational documents of the
Company or any Subsidiary, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would result in a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or any Significant Subsidiary or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations and the rules and regulations,
assuming the correctness of the representations and warranties made by the
Purchasers herein, of any self-regulatory organization to which the Company or
its securities are subject, including all applicable Trading Markets), or by
which any property or asset of the Company is bound or affected, except in the
case of clauses (ii) and (iii) such as would not have or reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. Neither
the investment by Purchasers in the Preferred Shares nor the issuance of Voting
Common Stock upon the conversion of the Series C Preferred Stock and the
Non-Voting Common Stock, or the issuance of the Non-Voting Common Stock triggers
any change of control provisions of any Material Contract.

 

10

 

 

(e)          Filings, Consents and Approvals. Neither the Company nor any of its
Subsidiaries is required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the
Preferred Shares and the Underlying Shares), other than (i) obtaining the
Shareholder Approvals to issue the Underlying Shares in accordance with the
terms of the applicable Articles of Amendment, (ii) the filing of each of the
Articles of Amendment with the Secretary of State, (iii) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (iv) filings required by
applicable state securities laws, (v) the filing of a Notice of Exempt Offering
of Securities on Form D with the Commission under Regulation D of the Securities
Act, (vi) the filing of any requisite notices and/or application(s) to the
Principal Trading Market for the issuance and sale of the Underlying Shares and
the listing of the Underlying Shares for trading or quotation, as the case may
be, thereon in the time and manner required thereby, (vii) the filings required
in accordance with Section 4.6 of this Agreement and (viii) those that have been
made or obtained prior to the date of this Agreement (collectively, the
“Required Approvals”).

 

(f)          Issuance of the Preferred Shares. The issuance of the Preferred
Shares has been duly authorized and the Preferred Shares, when issued and paid
for in accordance with the terms of the Transaction Documents, will be duly and
validly issued, fully paid and non-assessable and free and clear of all Liens,
other than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, shall not subject the holders thereof to
personal liability and shall not be subject to preemptive or similar rights. The
issuance of the Underlying Shares has been duly authorized and the Underlying
Shares, when issued in accordance with the terms of the applicable Articles of
Amendment, will be duly and validly issued, fully paid and non-assessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights. Assuming the accuracy of the
representations and warranties of the Purchasers in this Agreement, the
Securities will be issued in compliance with all applicable federal and state
securities laws.

 

(g)          Capitalization. The authorized capital stock of the Company
consists of (i) 80,000,000 shares of common stock and (ii) 20,000,000 shares of
preferred stock of which 31,260 shares were designated as Series A Preferred
Stock and 1,804,566 shares were designated as Series B Preferred Stock. The
number of shares and type of all authorized, issued and outstanding capital
stock, options and other securities of the Company (whether or not presently
convertible into or exercisable or exchangeable for shares of capital stock of
the Company) has been set forth in the SEC Reports and has changed since the
date of such SEC Reports only due to stock grants or other equity awards or
stock option and warrant exercises that do not, individually or in the
aggregate, have a material effect on the issued and outstanding capital stock,
options and other securities. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and non-assessable,
have been issued in compliance in all material respects with all applicable
federal and state securities laws, and none of such outstanding shares was
issued in violation of any preemptive rights or similar rights to subscribe for
or purchase any capital stock of the Company. Except as specified in the
outstanding warrant issued to the United States Department of the Treasury to
purchase 543,337 shares of common stock (the “Treasury Warrant”), the Investment
Agreement dated as of June 14, 2010 between the Company and Aquiline BNC
Holdings (the “Investment Agreement”), and the SEC Reports: (i) no shares of the
Company’s outstanding capital stock are subject to preemptive rights or any
other similar rights; (ii) there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any shares of capital stock of the Company or a Significant
Subsidiary, or contracts, commitments, understandings or arrangements by which
the Company or a Significant Subsidiary is or may become bound to issue
additional shares of capital stock of the Company or a Significant Subsidiary or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company or a
Significant Subsidiary, other than those issued or granted pursuant to Material
Contracts or equity or incentive plans or arrangements described in the SEC
Reports; (iii) there are no material outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or a Significant Subsidiary or by which
the Company or a Significant Subsidiary is bound; (iv) except for the
Registration Rights Agreement and the agreements set forth on Exhibit I hereto,
there are no agreements or arrangements under which the Company or a Significant
Subsidiary is obligated to register the sale of any of its securities under the
Securities Act; (v) there are no outstanding securities or instruments of the
Company that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company or a
Significant Subsidiary is or may become bound to redeem a security of the
Company or a Significant Subsidiary; (vi) neither the Company nor any
Significant Subsidiary has any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement; and (vii) neither the
Company nor any Significant Subsidiary has liabilities or obligations required
to be disclosed in the SEC Reports but not so disclosed in the SEC Reports,
which, individually or in the aggregate, will have or would reasonably be
expected to have a Material Adverse Effect. There are no securities or
instruments of the Company containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities. On or about the date of
this Agreement, the Company is executing a separate securities purchase
agreement with Aquiline for the issue and sale, in the aggregate of 21,115
shares of Series B-1 Preferred Stock and 4,300 shares of Series C Preferred
Stock.

 

11

 

 

(h)          SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section l3(a) or 15(d) thereof, since January 1, 2010
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”), on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective filing dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. On April 26, 2012, the
Company filed an S-4 Registration Statement in connection with the proposed
merger of KeySource Financial Inc. with and into the Company according to the
terms of an Agreement and Plan of Merger dated December 21, 2011; such
registration statement contains important information about the Company’s Common
Stock and certain other material information about the Company. The Company
advises any Purchaser to read such registration statement, in particular the
sections entitled “Risk Factors,” “Description of BNC Capital Stock” and
“Information about BNC.” On April 16, 2012, the Company filed a Definitive Proxy
Statement in connection with the proposed (i) amendment to the Company’s
Articles of Incorporation to create a class of non-voting common stock; (ii)
amendment to the Company’s Articles of Incorporation to amend the terms of the
Company’s Mandatorily Convertible Non-voting Preferred Stock, Series B, and
(iii) issuance of non-voting common stock to Aquiline; such Proxy Statement
contains important information about the Company. The SEC Reports, including the
documents incorporated by reference in each of them, each contained
substantially all of the information required to be included in it. No executive
officer of the Company has failed in any respect to make the certifications
required of him or her under Section 302 or 906 of the Sarbanes-Oxley Act of
2002.

 

(i)          Financial Statements. The financial statements of the Company and
its Subsidiaries included in the SEC Reports comply in all material respects
with applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its consolidated Subsidiaries taken as a whole as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate.

 

12

 

 

(j)          Tax Matters. The Company and each of its Subsidiaries has (i) filed
all material foreign, U.S. federal, state and local tax returns, information
returns and similar reports that are required to be filed, and all such tax
returns are true, correct and complete in all material respects, and (ii) paid
all material taxes required to be paid by it and any other material assessment,
fine or penalty levied against it other than taxes (x) currently payable without
penalty or interest, or (y) being contested in good faith by appropriate
proceedings.

 

(k)          Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in subsequent
SEC Reports filed prior to the date hereof, (i) there have been no events,
occurrences or developments that have had or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, (ii)
the Company has not incurred any material liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and (B)
liabilities not required to be reflected in the Company’s financial statements
pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its shareholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, and (vi) there has not been any material change or amendment to, or
any waiver of any material right by the Company under, any Material Contract
under which the Company or any of its Subsidiaries is bound or subject. Except
for the transactions contemplated by this Agreement, no event, liability or
development has occurred or exists with respect to the Company or its
Subsidiaries or their respective business, properties, operations or financial
condition that would be required to be disclosed by the Company under applicable
securities laws at the time this representation is made that has not been
publicly disclosed at least one Trading Day prior to the date that this
representation is made.

 

(l)           Environmental Matters. Neither the Company nor any of its
Subsidiaries (i) is in violation of any statute, rule, regulation, decision or
order of any governmental agency or body or any court, domestic or foreign,
relating to the use, disposal or release of hazardous or toxic substances or
relating to the protection or restoration of the environment or human exposure
to hazardous or toxic substances (collectively, “Environmental Laws”), (ii) is
liable for any off-site disposal or contamination pursuant to any Environmental
Laws, or (iii) is subject to any claim relating to any Environmental Laws; in
each case, which violation, contamination, liability or claim has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; and there is no pending or , to the Company’s Knowledge,
threatened investigation that might lead to such a claim.

 

(m)          Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the issuance of the Preferred Shares or (ii) is reasonably likely
to have a Material Adverse Effect, individually or in the aggregate, if there
were an unfavorable decision. Neither the Company nor any Subsidiary, nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, and to the Company’s
Knowledge there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Exchange Act or the Securities Act. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any executive officers or
directors of the Company in their capacities as such, which individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

 

13

 

 

(n)          Employment Matters. No labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company or
any Significant Subsidiary which would have or reasonably be expected to have a
Material Adverse Effect. To the Company’s Knowledge, no executive officer is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of a third party, and to the Company’s Knowledge, the
continued employment of each such executive officer does not subject the Company
or any Subsidiary to any liability with respect to any of the foregoing matters.
The Company and each of its Significant Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(o)          Compliance. Neither the Company nor any of its Subsidiaries (i) is
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any of its Subsidiaries under), nor has the Company or any of its
Subsidiaries received written notice of a claim that it is in default under or
that it is in violation of, any Material Contract (whether or not such default
or violation has been waived), (ii) is in violation of any order of which the
Company has been made aware in writing of any court, arbitrator or governmental
body having jurisdiction over the Company or its properties or assets, or (iii)
is in violation of, or in receipt of written notice that it is in violation of,
any statute, rule or regulation of any governmental authority applicable to the
Company, or which would have the effect of revoking or limiting FDIC deposit
insurance, except in each case as would not have or reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(p)          Regulatory Permits. The Company and each of its Subsidiaries
possess or have applied for all certificates, authorizations, consents and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as currently
conducted and as described in the SEC Reports, except where the failure to
possess such permits, individually or in the aggregate, has not and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (“Material Permits”), and (i) neither the Company nor any of its
Subsidiaries has received any notice in writing of proceedings relating to the
revocation or material adverse modification of any such Material Permits and
(ii) the Company is unaware of any facts or circumstances that would give rise
to the revocation or material adverse modification of any Material Permits.

 

(q)          Title to Assets. The Company and its Subsidiaries have good and
marketable title to all real property and tangible personal property owned by
them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

 

14

 

 

(r)          Patents and Trademarks. The Company and its Subsidiaries own,
possess, license, or can acquire on reasonable terms, or have other rights to
use all foreign and domestic patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights,
inventions, trade secrets, technology, Internet domain names, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of their respective businesses as now conducted, except where the
failure to own, possess, license or have such rights would not have or
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the SEC Reports and except where such violations or infringements would not have
or reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (a) there are no rights of third parties to any such
Intellectual Property; (b) there is no infringement by third parties of any such
Intellectual Property; (c) there is no pending or, to the Company’s Knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
and its Subsidiaries’ rights in or to any such Intellectual Property; (d) there
is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any such
Intellectual Property; and (e) there is no Proceeding by others that the Company
and/or any Subsidiary infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of others.

 

(s)          Insurance. The Company and each of the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company believes to be prudent and customary in the
businesses and locations in which and where the Company and the Subsidiaries are
engaged. Neither the Company nor any of its Subsidiaries has received any notice
of cancellation of any such insurance, nor, to the Company’s Knowledge, will it
or any Subsidiary be unable to renew their respective existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.

 

(t)           Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports and other than the grant of stock options or other equity awards
that are not individually or in the aggregate material in amount, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company, is presently a party to any transaction with the
Company or to a presently contemplated transaction (other than for services as
employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.

 

(u)          Internal Control Over Financial Reporting. The Company maintains
internal control over financial reporting (as such term is defined in Rule
13a-15(f) under the Exchange Act) designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP and such
internal control over financial reporting was effective as of the date of the
most recent SEC Report.

 

(v)          Sarbanes-Oxley: Disclosure Controls. The Company is in compliance
in all material respects with all of the provisions of the Sarbanes-Oxley Act of
2002 which are applicable to it. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e) under the
Exchange Act), and such disclosure controls and procedures are effective.

 

15

 

 

(w)          Certain Fees. No person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or a Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of the Company, other than the Placement Agents with respect to the offer
and sale of the Preferred Shares (which Placement Agents’ fees are being paid by
the Company). The Company shall indemnify, pay, and hold each Purchaser harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
right, interest or claim.

 

(x)          Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement and
the accuracy of the information disclosed in the Accredited Investor
Questionnaires, no registration under the Securities Act is required for the
offer and sale of the Securities by the Company to the Purchasers under the
Transaction Documents. The issuance and sale of the Preferred Shares hereunder
does not contravene the rules and regulations of the Principal Trading Market
and, upon the receipt of the Shareholder Approvals, the issuance of the
Underlying Shares in accordance with the applicable Articles of Amendment will
not contravene the rules and regulations of the Principal Trading Market.

 

(y)          Registration Rights. Other than each of the Purchasers and as set
forth on Exhibit I, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company other
than those securities which are currently registered on an effective
registration statement on file with the Commission.

 

(z)           Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act nor has the Company received any notification that the
Commission is contemplating terminating such registration. The Company has not,
in the 12 months preceding the date hereof, received written notice from any
Trading Market on which the Common Stock is listed or quoted to the effect that
the Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance in all material
respects with the listing and maintenance requirements for continued trading of
the Common Stock on the Principal Trading Market.

 

(aa)         Investment Company. Neither the Company nor any of its Subsidiaries
is required to be registered as, and immediately following the Closing will not
be required to register as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and neither the Company nor any
Subsidiary sponsors any person that is such an investment company.

 

(bb)        Unlawful Payments. Neither the Company nor any of its Subsidiaries,
nor to the Company’s Knowledge, any directors, officers, employees, agents or
other Persons acting at the direction of or on behalf of the Company or any of
its Subsidiaries has, in the course of its actions for, or on behalf of, the
Company or any of its Significant Subsidiaries: (a) directly or indirectly, used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to foreign or domestic political activity; (b) made
any direct or indirect unlawful payments to any foreign or domestic governmental
officials or employees or to any foreign or domestic political parties or
campaigns from corporate funds; (c) violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or (d) made any other unlawful bribe,
rebate, payoff, influence payment, kickback or other material unlawful payment
to any foreign or domestic government official or employee.

 

16

 

 

(cc)        Application of Takeover Protections: Rights Agreements. The Company
has not adopted any shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company. The Company and its Board of Directors have taken all necessary
action, if any, in order to render inapplicable Article 9 and Article 9A of the
North Carolina Business Corporation Act or any other control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s Articles
of Incorporation, including Article VII thereof, or other organizational
documents or the laws of North Carolina or otherwise which is or could become
applicable to any Purchaser solely as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Securities and any Purchaser’s ownership of the Securities.

 

(dd)       Disclosure. The Company confirms that neither it nor, to the
Company’s Knowledge, any of its officers or directors nor any other Person
acting on its or their behalf has provided, including the Placement Agents, any
Purchaser or its respective agents or counsel (other than Aquiline and Patriot)
with any information that it believes constitutes or could reasonably be
expected to constitute material, non-public information except insofar as the
existence, provisions and terms of the Transaction Documents and the proposed
transactions hereunder may constitute such information and insofar as the
existence of ongoing negotiations regarding a potential acquisition by the
Company may constitute such information, all of which will be disclosed by the
Company in the Press Release as contemplated by Section 4.6 hereof. The Company
understands and confirms that each of the Purchasers (other than Aquiline and
Patriot) will rely on the representations in this Section 3.1(dd) in effecting
transactions in securities of the Company. No event or circumstance has occurred
or information exists with respect to the Company or any of its Subsidiaries or
its or their business, properties, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed, except for the announcement of this Agreement and related
transactions and/or as may otherwise be disclosed on the Form 8-K filed pursuant
to Section 4.6.

 

(ee)        Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed and
would have or reasonably be expected to have a Material Adverse Effect.

 

(ff)         Acknowledgment Regarding Purchasers’ Purchase of Preferred Shares.
The Company acknowledges and agrees that each of the Purchasers is acting solely
in the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated hereby and thereby. The Company
further acknowledges that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any of the Purchasers or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to the Purchasers’ purchase of the
Preferred Shares.

 

(gg)       Absence of Manipulation. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Securities.

 

17

 

 

(hh)        OFAC. Neither the Company nor any Subsidiary nor, to the Company’s
Knowledge, any director, officer, agent, employee, Affiliate or Person acting on
behalf of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly use the
proceeds of the sale of the Preferred Shares, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.

 

(ii)          Money Laundering Laws. The operations of each of the Company and
any Subsidiary are in compliance in all material respects with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and to the Company’s Knowledge, no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company and/or any Subsidiary with respect to the
Money Laundering Laws is pending or threatened.

 

(jj)          Reports, Registrations and Statements. Since December 31, 2009,
the Company and each Subsidiary have filed all material reports, registrations
and statements, together with any required amendments thereto, that it was
required to file with the FRB, the NCCOB and the FDIC and any other applicable
federal or state securities or banking authorities, except where the failure to
file any such report, registration or statement would not have or reasonably be
expected to have a Material Adverse Effect. All such reports and statements
filed with any such regulatory body or authority are collectively referred to
herein as the “Company Reports.” As of their respective dates, the Company
Reports complied in all material respects with all the rules and regulations
promulgated by the FRB, the NCCOB and the FDIC and any other applicable foreign,
federal or state securities or banking authorities, as the case may be.

 

(kk)        Adequate Capitalization. As of March 31, 2012, the Bank meets or
exceeds the standards necessary to be considered “well capitalized” under the
FDIC’s regulatory framework for prompt corrective action.

 

(ll)          Agreements with Regulatory Agencies: Compliance with Certain
Banking Regulations. Neither the Company nor any Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or since December 31, 2008, has adopted any
board resolutions at the request of, any governmental entity that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Subsidiary been advised since December 31, 2010 by
any governmental entity that it intends to issue, initiate, order, or request
any such Regulatory Agreement.

 

The Company has no knowledge of any facts and circumstances, and has no
knowledge of any facts or circumstances exist, that would cause its Subsidiary
banking institutions: (i) to be deemed not to be in satisfactory compliance with
the Community Reinvestment Act and the regulations promulgated thereunder or to
be assigned a CRA rating by federal or state banking regulators of lower than
“satisfactory”; (ii) to be operating in violation, in any material respect, of
the Bank Secrecy Act, the Patriot Act, any order issued with respect to
anti-money laundering by OFAC, or any other anti-money laundering statute, rule
or regulation; or (iii) not to be in satisfactory compliance, in any material
respect, with all applicable privacy of customer information requirements
contained in any applicable federal and state privacy laws and regulations as
well as the provisions of all information security programs adopted by the
Subsidiary.

 

18

 

 

(mm)      No General Solicitation or General Advertising. Neither the Company
nor, to the Company’s Knowledge, any Person acting on its behalf has engaged or
will engage in any form of general solicitation or general advertising (within
the meaning of Regulation D under the Securities Act) in connection with any
offer or sale of the Preferred Shares.

 

(nn)       Risk Management Instruments. Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, since January 1, 2011,
all material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries, were entered into (1) only
in the ordinary course of business, (2) in accordance with prudent practices and
in all material respects with all applicable laws, rules, regulations and
regulatory policies, and (3) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Subsidiaries, enforceable in
accordance with its terms. Neither the Company nor the Subsidiaries, nor, to the
Company’s Knowledge, any other party thereto, is in breach of any of its
material obligations under any such agreement or arrangement.

 

(oo)        ERISA. The Company and each ERISA Affiliate is in compliance in all
material respects with all presently applicable provisions of ERISA; no
“reportable event” described in Section 4043 of ERISA (other than an event for
which the 30-day notice requirement has been waived by applicable regulation)
has occurred with respect to any Pension Plan for which the Company would have
any liability that would reasonably be expected to have a Material Adverse
Effect; the Company has not incurred and does not expect to incur liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any Pension Plan; or (ii) Sections 412 or 4971 of the Code that would reasonably
be expected to have a Material Adverse Effect; and each Pension Plan for which
the Company would have liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, to the Company’s Knowledge, whether by action or by failure to act,
which would cause the loss of such qualification.

 

(pp)       Reservation of Underlying Shares. The Company will reserve, free of
any preemptive or similar rights of shareholders of the Company, a number of
unissued shares of Common Stock (voting and non-voting), sufficient to issue and
deliver the Underlying Shares into which the Preferred Shares are convertible
upon the Shareholder Approvals.

 

(qq)       Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).

 

(rr)         Registration Eligibility. The Company is eligible to register the
resale of the Securities by the Purchasers using Form S-3 promulgated under the
Securities Act.

 

(ss)        No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Purchaser
to purchase Preferred Shares on terms that are different from those set forth
herein, except for a side letter with Patriot regarding the method of funding of
the Subscription Amount.

 

19

 

 

(tt)         Receipt of FDIC Consent. The Company has received consent from the
FDIC as required by Section 6.2 of the Shared Loss Agreement entered into
between the Bank of North Carolina and the FDIC, as receiver for Beach First
National Bank, for the private placement of up to $72.5 million in new capital.
A copy of this consent has been provided to the Placement Agents and their legal
advisors.

 

3.2         Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
Closing Date to the Company as follows:

 

(a)          Organization: Authority. If such Purchaser is an entity, it is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations hereunder and thereunder. If such Purchaser is an entity, the
execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or, if such Purchaser is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such
Purchaser. If such Purchaser is an entity, each of this Agreement, the
Registration Rights Agreement and the Escrow Agreement has been duly executed by
such Purchaser, and when delivered by such Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b)          No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement, the Registration Rights Agreement and the Escrow
Agreement and the consummation by such Purchaser of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Purchaser (if such Purchaser is an entity),
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Purchaser,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 

(c)          Investment Intent. Such Purchaser understands that the Preferred
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Preferred Shares as principal for its own account and not with a view to, or for
distributing or reselling such Preferred Shares or any part thereof in violation
of the Securities Act or any applicable state securities laws, provided, that by
making the representations herein, other than as set forth herein, such
Purchaser does not agree to hold any of the Preferred Shares for any minimum
period of time and reserves the right at all times to sell or otherwise dispose
of all or any part of such Preferred Shares pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Such Purchaser is acquiring the Preferred Shares hereunder in the ordinary
course of its business. Such Purchaser does not presently have any agreement,
plan or understanding, directly or indirectly, with any Person to distribute or
effect any distribution of any of the Securities (or any securities which are
derivatives thereof) to or through any Person or entity.

 

20

 

 

(d)          Purchaser Status. At the time such Purchaser was offered the
Preferred Shares, it was, and at the date hereof it is, an “accredited investor”
as defined in Rule 501(a) under the Securities Act. Such Purchaser has provided
the information in the Accredited Investor Questionnaire attached hereto as
Exhibit C-1.

 

(e)          Reliance. The Company and the Placement Agents (on behalf of its
client) will be entitled to rely upon this Agreement and are irrevocably
authorized to produce this Agreement or a copy hereof to (A) any regulatory
authority having jurisdiction over the Company and its affiliates and (B) any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby, in each case, to the extent required
by any court or governmental authority to which the Company is subject, provided
that the Company provides the Purchaser with prior written notice of such
disclosure.

 

(f)          General Solicitation. Purchaser: (i) became aware of the offering
of the Preferred Shares, and the Preferred Shares were offered to Purchaser,
solely by direct contact between Purchaser and the Company or either of the
Placement Agents, and not by any other means, including any form of “general
solicitation” or “general advertising” (as such terms are used in Regulation D
promulgated under the Securities Act and interpreted by the Commission); (ii)
reached its decision to invest in the Company independently from any other
Purchaser; (iii) has entered into no agreements with shareholders of the Company
or other subscribers for the purpose of controlling the Company or any of its
subsidiaries; and (iv) has entered into no agreements with shareholders of the
Company or other subscribers regarding voting or transferring Purchaser’s
interest in the Company.

 

(g)          Direct Purchase. Purchaser is purchasing Preferred Shares directly
from the Company and not from the Placement Agents. Neither of the Placement
Agents made any representations, declarations or warranties to Purchaser,
express or implied, regarding the Preferred Shares, the Company or the Company’s
offering of the Preferred Shares, and neither of the Placement Agents offered to
sell, or solicited an offer to buy, any of the Preferred Shares that Purchaser
proposes to acquire from the Company hereunder.

 

(h)          Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Preferred Shares, and
has so evaluated the merits and risks of such investment. Such Purchaser is able
to bear the economic risk of an investment in the Preferred Shares and, at the
present time, is able to afford a complete loss of such investment.

 

(i)          Access to Information. Such Purchaser acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Preferred Shares and the merits and
risks of investing in the Preferred Shares; (ii) access to information about the
Company and the Subsidiaries and their respective financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment; and (iv) the opportunity to ask
questions of management. Neither such inquiries nor any other investigation
conducted by or on behalf of such Purchaser or its representatives or counsel
shall modify, amend or affect such Purchaser’s right to rely on the truth,
accuracy and completeness of the Company’s representations and warranties
contained in the Transaction Documents. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Preferred Shares.
Purchaser acknowledges that none of the Company nor either of the Placement
Agents has made any representation, express or implied, with respect to the
accuracy, completeness or adequacy of any available information except, with
respect to the Company, as expressly set forth in the SEC Reports or to the
extent such information is covered by the representations and warranties of the
Company contained in Section 3.1.

 

21

 

 

(j)          Brokers and Finders. Other than the Placement Agents with respect
to the Company (which fees are to be paid by the Company), to its knowledge, no
Person will have, as a result of the transactions contemplated by the
Transaction Documents, any valid right, interest or claim against or upon the
Company or any Purchaser for any commission, fee or other compensation pursuant
to any agreement, arrangement or understanding entered into by or on behalf of
the Purchaser.

 

(k)          Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Preferred Shares pursuant to
the Transaction Documents, and such Purchaser confirms that it has not relied on
the advice of any other Purchaser’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Preferred Shares constitutes legal,
regulatory, tax or investment advice. Such Purchaser has consulted such legal,
tax and investment advisors as it, in its sole discretion, has deemed necessary
or appropriate in connection with its purchase of the Preferred Shares. Such
Purchaser understands that the Placement Agents have acted solely as the agent
of the Company in this placement of the Securities and such Purchaser has not
relied on any statement, representation or warranty including any business or
legal advice of the Placement Agents or any of either of its agents, counselor
Affiliates in making its investment decision hereunder, and confirms that none
of such Persons has made any representations or warranties to such Purchaser in
connection with the transactions contemplated by the Transaction Documents.

 

(l)           ERISA. (i) If Purchaser is, or is acting on behalf of, an ERISA
Entity (as defined below), Purchaser represents and warrants that on the date
hereof;

 

(A)         The decision to invest assets of the ERISA Entity in the Preferred
Shares was made by fiduciaries independent of the Company or its affiliates,
which fiduciaries are duly authorized to make such investment decisions and who
have not relied on any advice or recommendations of the Company or its
affiliates;

 

(B)         Neither the Company nor any of its agents, representatives or
affiliates have exercised any discretionary authority or control with respect to
the ERISA Entity’s investment in the Preferred Shares;

 

(C)         The purchase and holding of the Preferred Shares will not constitute
a nonexempt prohibited transaction under ERISA or Section 4975 of the Code or a
similar violation under any applicable similar laws; and

 

(D)         The terms of the Transaction Documents comply with the instruments
and applicable laws governing such ERISA Entity (except with respect to Patriot,
which shall not provide any representation or warranty with respect to this
subsection (D)).

 

22

 

 

(ii)          For the purpose of this paragraph, the term “ERISA Entity” will
mean (A) an “employee benefit plan” within the meaning of Section 3(3) of ERISA
subject to Title I of ERISA, (B) a “plan” within the meaning of Section
4975(e)(1) of the Code and (C) any person whose assets are deemed to be “plan
assets” within the meaning of ERISA Section 3(42) and 29 C.F.R. § 2510.3-101 or
otherwise under ERISA.

 

(m)         Reliance on Exemptions. Such Purchaser understands that the
Securities being offered and sold to it in reliance on specific exemptions from
the registration requirements of U.S. federal and state securities laws and that
the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Preferred Shares.

 

(n)          No Governmental Review. Such Purchaser understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities. Purchaser understands that the Securities are not savings accounts,
deposits or other obligations of any bank and are not insured by the FDIC,
including the FDIC’s Deposit Insurance Fund, or any other governmental agency.

 

(o)          Antitrust. No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any governmental entity or authority or
any other person or entity in respect of any law or regulation, including the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations thereunder, is necessary or required, and no lapse of a waiting
period under law applicable to such Purchaser is necessary or required, in each
case in connection with the execution, delivery or performance by such Purchaser
of this Agreement or the purchase of the Preferred Shares contemplated hereby.

 

(p)          Residency. Such Purchaser’s residence (if an individual) or office
in which its investment decision with respect to the Preferred Shares was made
(if an entity) are located at the address immediately below such Purchaser’s
name on its signature page hereto.

 

(q)          Regulatory Matters. Purchaser understands and acknowledges that:
(i) the Company is a registered bank holding company under the BHCA, and is
subject to regulation by the FRB; (ii) acquisitions of interests in bank holding
companies are subject to the BHCA and the Change in Bank Control Act (the
“CIBCA”) and may be reviewed by the FRB to determine the circumstances under
which such acquisitions of interests will result in Purchaser becoming subject
to the BHCA or subject to the prior notice requirements of the CIBCA. Assuming
the accuracy of the representations and warranties of the Company contained
herein, Purchaser represents that neither it nor its Affiliates will, as a
result of the transactions contemplated herein, be deemed to (i) own or control
10% or more of any class of voting securities of the Company or (ii) otherwise
control the Company for purposes of the BHCA or CIBCA. Purchaser is not
participating and has not participated with any other investor in the offering
of the Preferred Shares in any joint activity or parallel action towards a
common goal between or among such investors of acquiring control of the Company.

 

(r)          Trading. Purchaser acknowledges that there is no trading market for
the Preferred Stock, and no such market is expected to develop.

 

23

 

 

(s)          OFAC and Anti-Money Laundering. The Purchaser understands,
acknowledges, represents and agrees that (i) the Purchaser is not the target of
any sanction, regulation, or law promulgated by the Office of Foreign Assets
Control, the Financial Crimes Enforcement Network or any other U.S. governmental
entity (“U.S. Sanctions Laws”); (ii) the Purchaser is not owned by, controlled
by, under common control with, or acting on behalf of any person that is the
target of U.S. Sanctions Laws; (iii) the Purchaser is not a “foreign shell bank”
and is not acting on behalf of a “foreign shell bank” under applicable
anti-money laundering laws and regulations; (iv) the Purchaser’s entry into this
Agreement or consummation of the transactions contemplated hereby will not
contravene U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations; (v) the Purchaser will promptly provide to the Company or any
regulatory or law enforcement authority such information or documentation as may
be required to comply with U.S. Sanctions Laws or applicable anti-money
laundering laws or regulations; and (vi) the Company may provide to any
regulatory or law enforcement authority information or documentation regarding,
or provided by, the Purchaser for the purposes of complying with U.S. Sanctions
Laws or applicable anti-money laundering laws or regulations.

 

(t)           No Outside Discussion of Offering. Purchaser has not discussed the
Offering with any other party or potential investors (other than the Company,
Placement Agents, any other Purchaser and Purchaser’s authorized
representatives), except as expressly permitted under the terms of this
Agreement.

 

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article 3 and the Transaction Documents.

 

Article 4:

 

OTHER AGREEMENTS OF THE PARTIES

 

4.1         Transfer Restrictions.

 

(a)          Compliance with Laws. Notwithstanding any other provision of this
Article 4, each Purchaser covenants that the Securities may be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 (provided that the transferor provides the Company
with reasonable assurances (in the form of a seller representation letter and,
if applicable, a broker representation letter) that such securities may be sold
pursuant to such rule), the Company may require the transferor thereof to
provide to the Company and the Transfer Agent, at the transferor’s expense, an
opinion of counsel selected by the transferor and reasonably acceptable to the
Company and the Transfer Agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and the Transfer Agent, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act. Notwithstanding the foregoing, the Company hereby
consents to and agrees to register on the books of the Company and with its
Transfer Agent, without any such legal opinion, except to the extent that the
Transfer Agent requests such legal opinion, any transfer of the Securities by
any Purchaser to an Affiliate of such Purchaser, provided that the transferee
certifies to the Company that it is an “accredited investor” as defined in Rule
501(a) under the Securities Act, and provided that such Affiliate does not
request any removal of any existing legends on any certificate evidencing the
Securities. As a condition of transfer (other than pursuant to clauses (i), (ii)
or (iii) of the preceding sentence), any such transferee shall agree in writing
to be bound by the terms of this Agreement and shall have the rights of a
Purchaser under this Agreement and the Registration Rights Agreement with
respect to such transferred Securities.

 

24

 

 

(b)          Legends. Certificates evidencing the Securities shall bear any
legend as required by the “blue sky” laws of any state and a restrictive legend
in substantially the following form (and, with respect to Securities held in
book-entry form, the Transfer Agent will record such a legend on the share
register), until such time as they are not required under Section 4.1(c) or
applicable law:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT (PROVIDED
THAT THE TRANSFEROR PROVIDES THE COMPANY WITH REASONABLE ASSURANCES (IN THE FORM
A SELLER REPRESENTATION LETTER AND, IF APPLICABLE, A BROKER REPRESENTATION
LETTER) THAT THE SECURITIES MAY BE SOLD PURSUANT TO SUCH RULE). NO
REPRESENTATION IS MADE BY THE ISSUER AS TO THE AVAILABILITY OF THE EXEMPTION
PROVIDED BY RULE 144 UNDER THE SECURITIES ACT FOR RESALES OF THESE SECURITIES.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING AGRRANGEMENT SECURIED BY
THE SECURITIES IF THE PLEDGEE AGREES IN WRITING TO BE BOUND BY THE TRANSFER
RESTRICTIONS TO WHICH THE PLEDGOR IS SUBJECT.

 

25

 

 

(c)          Removal of Legends. The restrictive legend set forth in Section
4.1(b) above shall be removed and the Company shall issue a certificate without
such restrictive legend or any other restrictive legend to the holder of the
applicable Securities upon which it is stamped or issue to such holder by
electronic delivery at the applicable balance account at DTC, if (i) such
Securities are sold or transferred pursuant to (A) Rule 144 (if the transferor
is not an Affiliate of the Company) or (B) pursuant to an effective registration
statement filed under the Securities Act, or (ii) such Securities are eligible
for sale under Rule 144, without the requirement for the Company to be in
compliance with the current public information required under Rule 144(c)(1) (or
Rule 144(i)(2), if applicable) as to such securities and without volume or
manner-of-sale restrictions. Following the earlier of (i) the Effective Date (as
defined in the Registration Rights Agreement) or (ii) Rule 144 becoming
available for the resale of Securities, without the requirement for the Company
to be in compliance with the current public information required under 144(c)(1)
(or Rule 144(i)(2), if applicable) as to the Securities and without volume or
manner-of-sale restrictions, the Company shall instruct the Transfer Agent to
remove the legend from the Securities and shall cause its counsel to issue any
legend removal opinion required by the Transfer Agent. Any fees (with respect to
the Transfer Agent, Company counsel or otherwise) associated with the issuance
of such opinion or the removal of such legend shall be borne by the Company. If
a legend is no longer required pursuant to the foregoing, the Company will no
later than three (3) Trading Days following the delivery by a Purchaser to the
Company or the Transfer Agent (with notice to the Company) of a legended
certificate or instrument representing such Securities (endorsed or with stock
powers attached, signatures guaranteed, and otherwise in form necessary to
affect the reissuance and/or transfer) and a representation letter to the extent
required by Section 4.1(a), (such third Trading Day, the “Legend Removal Date”)
deliver or cause to be delivered to such Purchaser a certificate or instrument
(as the case may be) representing such Securities that is free from all
restrictive legends. The Company may not make any notation on its records or
give instructions to the Transfer Agent that enlarge the restrictions on
transfer set forth in this Section 4.1(c). Certificates for Securities free from
all restrictive legends may be transmitted by the Transfer Agent to the
Purchasers by crediting the account of the Purchaser’s prime broker with DTC as
directed by such Purchaser.

 

(d)          Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Securities or any interest therein without complying with
the requirements of the Securities Act and the rules and regulations promulgated
thereunder. Except as otherwise provided below, while the above-referenced
registration statement remains effective, each Purchaser hereunder may sell the
Securities in accordance with the plan of distribution contained in the
registration statement and if it does so it will comply therewith and with the
related prospectus delivery requirements unless an exemption therefrom is
available or unless the Securities are sold pursuant to Rule 144. Each
Purchaser, severally and not jointly with the other Purchasers, agrees that if
it is notified by the Company in writing at any time that the registration
statement registering the resale of the Securities is not effective or that the
prospectus included in such registration statement no longer complies with the
requirements of Section 10 of the Securities Act, such Purchaser will refrain
from selling such Securities until such time as such Purchaser is notified by
the Company that such registration statement is effective or such prospectus is
compliant with Section 10 of the Exchange Act, unless such Purchaser is able to,
and does, sell such Securities pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act.

 

4.2         Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other shareholders of the Company.

 

4.3         Furnishing of Information. In order to enable the Purchasers to sell
the Securities under Rule 144 of the Securities Act, until the date that the
Purchaser may sell all of its Securities without restriction or limitation under
Rule 144 (including without limitation the requirement to be in compliance with
Rule 144(c)(1)), but not for a period exceeding one year from the Closing, the
Company shall maintain the registration of the Common Stock under Section 12(b)
or 12(g) of the Exchange Act and to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to the Exchange Act. During
such one year period, if the Company is not required to file reports pursuant to
such laws, it will prepare and furnish to the Purchasers and make publicly
available the information described in Rule 144(c)(2), if the provision of such
information will allow resales of the Securities pursuant to Rule 144.

 

26

 

 

4.4         Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Preferred Shares as required under Regulation D. The Company, on
or before the Closing Date, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Preferred Shares for sale to the Purchasers at the Closing pursuant
to this Agreement under applicable securities or “Blue Sky” laws of the states
of the United States (or to obtain an exemption from such qualification). The
Company shall make all filings and reports relating to the offer and sale of the
Preferred Shares required under applicable securities or “Blue Sky” laws of the
states of the United States following the Closing Date.

 

4.5        No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers.

 

4.6         Securities Laws Disclosure: Publicity. On or before the third (3rd)
Trading Day immediately following the date of this Agreement, the Company shall
issue one or more press releases (collectively, the “Press Release”) reasonably
acceptable to the Purchasers disclosing among other things (i) the material
terms of the transactions contemplated hereby, including, without limitation,
the issuance of the Preferred Shares, and (ii) if an agreement has been
finalized, the existence of a definitive agreement regarding a potential
acquisition by the Company. On or before 5:30 p.m., New York City time, on the
fourth Trading Day following the date of this Agreement, the Company will file a
Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K, the Press Release, the material Transaction Documents (including, without
limitation, this Agreement, the Registration Rights Agreement and the Articles
of Amendment), the use of proceeds and the execution of a securities purchase
agreement from certain other investors and such other disclosures and filings as
may be required by the federal securities laws. On or before 5:30 p.m., New York
City time, on the fourth Trading Day immediately following the Closing Date, the
Company will file a Current Report on Form 8-K with the Commission disclosing
the funding and closing of the offering and, to the extent necessary, updating
the previously filed Current Report on Form 8-K (and to the extent not
previously filed, including as exhibits to such Current Report on Form 8-K the
material Transaction Documents (including, without limitation, this Agreement,
the Registration Rights Agreement and the Articles of Amendment) and such other
disclosures and filings as may be required by the federal securities laws. To
the extent that the potential transactions contemplated hereby are publicly
disclosed prior to Closing and this Agreement terminates prior to Closing, the
Company shall publicly disclose, on or before 9:00 a.m., New York City time, on
the Trading Day immediately following such termination, the termination of the
transactions contemplated hereby. Notwithstanding the foregoing and except with
respect to Aquiline, the Company shall not publicly disclose the name of any
Purchaser or any Affiliate or investment adviser of any Purchaser, or include
the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser in any press release or filing with the Commission (other than the
Registration Statement) or Trading Market, without the prior written consent of
such Purchaser, except (i) as required by federal securities law in connection
with (A) any registration statement contemplated by the Registration Rights
Agreement and (B) the filing of final Transaction Documents with the Commission,
(ii) to the extent such disclosure is required by law, at the request of the
Staff of the Commission or Trading Market regulations, in which case the Company
shall provide the Purchasers with prior written notice of such disclosure
permitted under this subclause (ii). From and after the issuance of the Press
Release, no Purchaser (other than Patriot and Aquiline) shall be in possession
of any material, non-public information received from the Company, any
Subsidiary or any of their respective officers, directors or employees, that is
not disclosed in the Press Release. Each Purchaser, severally and not jointly
with other Purchasers, covenants that until such time as the transactions
contemplated by this Agreement are publicly disclosed by the Company as
described in this Section 4.6, such Purchaser will maintain the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction)).

 

27

 

 

4.7         Non-Public Information. Other than with respect to Patriot, except
with the express written consent of such Purchaser and unless prior thereto such
Purchaser shall have executed a written agreement regarding the confidentiality
and use of such information, the Company shall not, and shall cause each
Subsidiary and each of their respective officers, directors, employees and
agents, not to, and each Purchaser (other than Patriot) shall not directly
solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to provide any Purchaser (other than
Patriot) with any material, non-public information regarding the Company or any
of its Subsidiaries from and after the filing of the Press Release.

 

4.8         Indemnification.

 

(a)          Indemnification of Purchasers. In addition to the indemnity
provided in the Registration Rights Agreement, the Company will indemnify and
hold each Purchaser and its directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling person (each, an “Indemnified Person”) harmless from any and
all losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Indemnified
Person may suffer or incur as a result of (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (ii) any action instituted
against a Indemnified Person in any capacity, or any of them or their respective
affiliates, by any shareholder of the Company who is not an affiliate of such
Indemnified Person, with respect to any of the transactions contemplated by this
Agreement. The Company will not be liable to any Indemnified Person under this
Agreement to the extent, but only to the extent that a loss, claim, damage or
liability is attributable to any Indemnified Person’s breach of any of the
representations, warranties, covenants or agreements made by such Indemnified
Person in this Agreement or in the other Transaction Documents or attributable
to the gross negligence or willful misconduct on the part of such Indemnified
Person.

 

28

 

 

(b)          Conduct of Indemnification Proceedings. Promptly after receipt by
any Indemnified Person of notice of any demand, claim or circumstances which
would or might give rise to a claim or the commencement of any action,
proceeding or investigation in respect of which indemnity may be sought pursuant
to Section 4.8(a), such Indemnified Person shall promptly notify the Company in
writing and the Company shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, that the failure of
any Indemnified Person so to notify the Company shall not relieve the Company of
its obligations hereunder except to the extent that the Company is actually and
materially and adversely prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; (ii) the Company shall
have failed promptly to assume the defense of such proceeding and to employ
counsel reasonably satisfactory to such Indemnified Person in such proceeding;
or (iii) in the reasonable judgment of counsel to such Indemnified Person,
representation of both parties by the same counsel would be inappropriate due to
actual or potential differing interests between them; provided, that the
Indemnifying Party shall not be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all Indemnified Parties. The
Company shall not be liable for any settlement of any proceeding affected
without its written consent, which consent shall not be unreasonably withheld,
delayed or conditioned. Without the prior written consent of the Indemnified
Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.

 

4.9         Listing of Common Stock. The Company will use its reasonable best
efforts to list the Underlying Shares for quotation on the NASDAQ Capital Market
and maintain the listing of the Common Stock on the NASDAQ.

 

4.10       Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Preferred Shares hereunder for general corporate purposes, including
the contribution of at least $50 million of the net proceeds to its Subsidiary,
Bank of North Carolina.

 

4.11       Shareholders’ Meeting. The Company shall call a special meeting of
its shareholders, to be held as promptly as practicable following the Closing,
but in no event later than 75 days after the Closing, to vote on proposals (the
“Shareholder Proposals”) to (i) approve the issuance of the Underlying Shares
upon conversion of the Preferred Shares into Common Stock (voting and
non-voting) for purposes of NASDAQ Listing Rule 5635, and (ii) if necessary,
amend the Articles of Incorporation to increase the number of authorized shares
of Common Stock to at least such number as shall be sufficient to permit the
full conversion of the Preferred Shares (such approval of the Shareholder
Proposals, “Shareholder Approvals”). The Board of Directors of the Company shall
recommend to the Company’s shareholders that such shareholders vote in favor of
the Shareholder Proposals. In connection with such meeting, the Company shall
promptly prepare and file (but in no event more than 15 Business Days after the
Closing Date) with the Commission a preliminary proxy statement, shall use its
reasonable best efforts to respond to any comments of the Commission or its
staff and to cause a definitive proxy statement related to such shareholders’
meeting to be mailed to the Company’s shareholders not more than 10 Business
Days after clearance thereof by the Commission, and shall use its reasonable
best efforts to solicit proxies for such Shareholder Approvals. If at any time
prior to such shareholders’ meeting there shall occur any event that is required
to be set forth in an amendment or supplement to the proxy statement, the
Company shall as promptly as practicable prepare and mail to its shareholders
such an amendment or supplement. In the event that Shareholder Approvals are not
obtained at such special shareholders’ meeting, the Company shall include a
proposal to approve (and the Board of Directors shall recommend approval of)
such proposal at a meeting of its shareholders to be held no less than once in
each subsequent six-month period beginning on the date of such special
shareholders’ meeting until such approval is obtained.

 

29

 

 

4.12       Limitation on Beneficial Ownership. No Purchaser (and its Affiliates
or any other Persons with which it is acting in concert) will be entitled to
purchase a number of Preferred Shares that would result in such Purchaser
becoming, directly or indirectly, the beneficial owner (as determined under Rule
13d-3 under the Exchange Act) of more than (i) 9.9% of the number of shares of
Voting Common Stock issued and outstanding or (ii) 24.9% of the total equity of
the Company.

 

4.13       Conduct of Business. From the date hereof until the earlier of the
Closing Date or the termination of this Agreement in accordance with its terms,
except as contemplated by this Agreement, the Company will, and will cause its
Subsidiaries to, operate their business in the ordinary course consistent with
past practice, preserve intact the current business organization of the Company,
use commercially reasonable efforts to retain the services of their employees,
consultants and agents, preserve the current relationships of the Company and
its Subsidiaries with material customers and other Persons with whom the Company
and its Subsidiaries have and intend to maintain significant relations, maintain
all of its operating assets in their current condition (normal wear and tear
excepted) and will not take or omit to take any action that would constitute a
breach of Section 3.1(k).

 

4.14       Avoidance of Control. Notwithstanding anything to the contrary in
this Agreement, neither the Company nor any Subsidiary shall take any action
(including, without limitation, any redemption, repurchase, rescission or
recapitalization of Common Stock, or securities or rights, options or warrants
to purchase Common Stock, or securities of any type whatsoever that are, or may
become, convertible into or exchangeable into or exercisable for Common Stock in
each case, where each Purchaser is not given the right to participate in such
redemption, repurchase, rescission or recapitalization to the extent of such
Purchaser’s pro rata proportion), that would cause (a) such Purchaser’s or any
other Person’s equity of the Company (together with equity owned by such
Purchaser’s or other Person’s Affiliates (as such term is used under the BHCA))
to exceed 33.3% of the Company’s total equity (provided that there is no
ownership or control in excess of 9.9% of any class of voting securities of the
Company by such Purchaser or any other Person, together with their respective
Affiliates, as applicable) or (b) such Purchaser’s or any other Person’s
ownership of any class of voting securities of the Company (together with the
ownership by such Purchaser’s Affiliates (as such term is used under the BHCA)
of voting securities of the Company) to exceed 9.9%, or to increase to an amount
that would constitute “control” under the BHCA, the CIBCA or any rules or
regulations promulgated thereunder (or any successor provisions) or otherwise
cause such Purchaser to “control” the Company under and for purposes of the
BHCA, the CIBCA or any rules or regulations promulgated thereunder (or any
successor provisions), in each case without the prior written consent of such
Purchaser or such Person; provided however that the Company shall not be deemed
to be in breach of this Section to the extent that it is taking actions
authorized under other Sections of this Agreement. Notwithstanding anything to
the contrary in this Agreement, no Purchaser (together with its Affiliates (as
such term is used under the BHCA)) shall have the ability to purchase more than
33.3% of the Company’s total equity or exercise any voting rights of any class
of securities in excess of 9.9% of the total outstanding voting securities of
the Company. In the event either the Company or a Purchaser breaches its
obligations under this Section 4.14 or believes that it is reasonably likely to
breach such an obligation, it shall promptly notify the other parties hereto and
shall cooperate in good faith with such parties to modify ownership or make
other arrangements or take any other action, in each case, as is necessary to
cure or avoid such breach.

 

4.15       Most Favored Nation. Except as disclosed or set forth herein, during
the period from the date of this Agreement through the Closing Date, neither the
Company nor its Subsidiaries shall enter into any additional, or modify any
existing, agreements with any existing or future investors in the Company or any
of its Subsidiaries, other than Aquiline and Patriot, that have the effect of
establishing rights or otherwise benefiting such investor in a manner more
favorable in any material respect to such investor than the rights and benefits
established in favor of the Purchasers by this Agreement, unless, in any such
case, the Purchasers have been provided with such rights and benefits.

 

30

 

 

Article 5:

 

CONDITIONS PRECEDENT TO CLOSING

 

5.1         Conditions Precedent to the Obligations of the Purchasers to
Purchase Preferred Shares. The obligation of each Purchaser to acquire Preferred
Shares at the Closing is subject to the fulfillment, on or prior to the Closing
Date, of each of the following conditions, any of which may be waived by such
Purchaser (as to itself only):

 

(a)          Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality, which shall be true and correct in all respects) as of the date
hereof and as of the Closing Date, as though made on and as of such date, except
for such representations and warranties that speak as of a specific date.

 

(b)          Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Consents. Other than the Required Approvals contemplated in Section
3.1 (e)(i), (iii), (v) and (vi) above, the Company shall have obtained in a
timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Preferred
Shares, all of which shall be and remain so long as necessary in full force and
effect.

 

(e)          Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 

(f)           Compliance Certificate. The Company shall have delivered to each
Purchaser a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer or its Chief Financial Officer, certifying to the fulfillment
of the conditions specified in Sections 5.1 (a) and (b) in the form attached
hereto as Exhibit F.

 

(g)          Articles of Amendment. The Company shall have filed the Series C
Preferred Stock Articles of Amendment and the Series B-1 Preferred Stock
Articles of Amendment with the Secretary of State.

 

(h)         Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Sections 6.16 herein.

 

(i)           Minimum Investment Amounts. The Company shall have received
aggregate gross proceeds from the sale of the Preferred Shares to (i) Purchasers
hereunder and (ii) Aquiline of not less than $60 million on or prior to the
Closing Date.

 

31

 

 

(j)           Ownership Limitations. The sale of the Preferred Shares pursuant
to this Agreement will not cause any Purchaser to directly or indirectly
(assuming conversion of the Preferred Shares) become the beneficial owner (as
determined under Rule 13d-3 under the Exchange Act) of more than (i) 9.9% of the
number of shares of voting Common Stock issued and outstanding or (ii) 33.3% of
the total equity of the Company.

 

(k)          NASDAQ Approval. NASDAQ has reviewed the transactions contemplated
hereby, including but not limited to the terms of the Preferred Shares set forth
in the Articles of Amendment; NASDAQ has completed its review and has raised no
objections; and NASDAQ has raised no objections to the listing of the Common
Stock issuable upon conversion of (i) the Series C Preferred Stock and (ii)
non-voting Common Stock underlying the Series B-1 Preferred Stock.

 

5.2         Conditions Precedent to the Obligations of the Company to sell
Preferred Shares. The Company’s obligation to sell and issue the Preferred
Shares at the Closing is subject to the fulfillment, on or prior to the Closing
Date, of the following conditions, any of which may be waived by the Company:

 

(a)          Representations and Warranties. The representations and warranties
made by each Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) as of
the date hereof and as of the Closing Date as though made on and as of such
date, except for representations and warranties that speak as of a specific
date.

 

(b)          Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

 

(c)          No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

 

(d)          Consents. Other than the Required Approvals contemplated in Section
3.1 (e)(i), (iii), (v) and (vi) above, the Company shall have obtained in a
timely fashion any and all consents, permits, approvals, registrations and
waivers necessary for consummation of the purchase and sale of the Preferred
Shares, all of which shall be and remain so long as necessary in full force and
effect.

 

(e)          Purchasers Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 

(f)          Termination. This Agreement shall not have been terminated as to
such Purchaser in accordance with Sections 6.16 herein.

 

(g)         NASDAQ Approval. NASDAQ has reviewed the transactions contemplated
hereby, including but not limited to the terms of the Preferred Shares set forth
in the Articles of Amendment; NASDAQ has completed its review and has raised no
objections; and NASDAQ has raised no objections to the listing of the Common
Stock issuable upon conversion of the Series C Preferred Stock and non-voting
Common Stock underlying the Series B-1 Preferred Stock.

 

32

 

 

Article 6:

 

MISCELLANEOUS

 

6.1         Fees and Expenses. The parties hereto shall be responsible for the
payment of all expenses incurred by them in connection with the preparation and
negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby. The Company shall pay all amounts owed to the
Placement Agents relating to or arising out of the transactions contemplated
hereby. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Securities to the Purchasers. Notwithstanding the forgoing, the Company shall
reimburse each of Patriot and Wellington Management Company, LLP up to $25,000,
respectively, for all reasonable and documented expenses incurred by them in
connection with the preparation and negotiation of the Transaction Documents,
related due diligence, and the consummation of the transactions contemplated
hereby.

 

6.2         Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

6.3         Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail (provided the
sender receives a machine-generated confirmation of successful facsimile
transmission or confirmation of receipt of an e-mail transmission) at the
facsimile number specified in this Section prior to 5:00 p.m., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 5:00 p.m., New York City time, on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service with next day delivery specified, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

 

If to the Company:BNC Bancorp

1226 Eastchester Drive
High Point, NC 27265
Attention: W. Swope Montgomery, Jr., President and Chief Executive Officer
Fax: (336) 889-8996

E-Mail: smontgomer@bankofnc.com

  

33

 

 

With a copy to:Womble Carlyle Sandridge & Rice, LLP

271 17th Street, N.W.
Suite 2400
Atlanta, Georgia 30363
Attention: Steven S. Dunlevie
Fax: (404) 870-4828

E-Mail: Sdunlevie@wcsr.com

  

If to a Purchaser:To the address set forth under such Purchaser’s name on the
signature page hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4         Amendments: Waivers: No Additional Consideration. No amendment or
waiver of any provision of this Agreement will be effective with respect to any
party unless made in writing and signed by an officer or a duly authorized
representative of such party. No consideration shall be offered or paid to any
Purchaser to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all
Purchasers who then hold Preferred Shares.

 

6.5         Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.6         Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.

 

6.7         No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than, solely with respect to the provisions of
Section 4.8, the Indemnified Persons.

 

34

 

 

6.8           Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents,
or any other matter related thereto (whether brought against a party hereto or
its respective Affiliates, employees or agents) whether in tort or contract or
at law or in equity, shall be commenced and maintained exclusively in the United
States District Court for the Southern District of New York or the Supreme Court
of the State of New York for the County of New York (the (“New York Courts”)
Each party hereto hereby irrevocably submits to the exclusive jurisdiction of
such New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such New York Courts, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9           Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Preferred Shares; provided, that the
representations and warranties of the Company and each Purchaser shall survive
the Closing and the delivery of Preferred Shares for a period of one year.

 

6.10         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or bye-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

 

6.11         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12         Replacement of Preferred Shares. If any certificate or instrument
evidencing any Preferred Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company and the Transfer Agent of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Preferred Shares. If a
replacement certificate or instrument evidencing any Preferred Shares is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.

 

35

 

 

6.13         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company may be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.14         Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.15         Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Preferred Shares pursuant to the Transaction Documents has been made by
such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose. It is expressly understood
and agreed that each provision contained in this Agreement is between the
Company and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.

 



36

 

  

6.16         Termination, Rescission.

 

(a)         This Agreement may be terminated and the sale and purchase of the
Preferred Shares abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only) upon written notice to
the other, if the Closing has not been consummated on or prior to 5:00 p.m., New
York City time, on the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.16 shall not be available to any
Person whose failure to comply with its obligations under this Agreement has
been the cause of or resulted in the failure of the Closing to occur on or
before such time. In the event that any Purchaser terminates this Agreement with
respect to itself, the Company shall give prompt notice of the termination to
each other Purchaser, and, as necessary, work in good faith to restructure the
transaction to allow each Purchaser that does not exercise a termination right
to purchase the full number of Securities set forth below such Purchaser’s name
on the signature page of this Agreement while remaining in compliance with
Section 4.12. Nothing in this Section 6.16 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents. In the event of a termination
pursuant to this Section 6.16, the Company shall promptly notify all
non-terminating Purchasers. Upon a termination in accordance with this Section
6.16, the Company and the terminating Purchaser(s) shall not have any further
obligation or liability (including arising from such termination) to the other,
and no Purchaser will have any liability to any other Purchaser under the
Transaction Documents as a result therefrom.

 

(b)         Notwithstanding anything to the contrary contained in (and without
limiting any similar provisions of) the Transaction Documents, whenever any
Purchaser exercises a right, election, demand or option under a Transaction
Document and the Company does not timely perform its related obligations within
the periods therein provided, then such Purchaser may rescind or withdraw, in
its sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

 

(c)         Promptly following the termination of this Agreement pursuant to
this Section 6.16, the Company shall provide written notice to the Escrow Agent
notifying the Escrow Agent that this Agreement has been terminated. Pursuant to
the terms of the Escrow Agreement, the Escrow Agent shall (A) distribute to each
Purchaser such Purchaser’s Subscription Amount and (B) advise the Transfer Agent
that the share issuance instructions with respect to such Purchaser shall be
null and void.

 

37

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

  BNC Bancorp       By:       Name:     Title:

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURE PAGES FOR PURCHASERS FOLLOW]

 

38

 

 

  PURCHASER:         By:     Name:         Title:       Aggregate Purchase Price
(Subscription Amount): $       Number of Preferred Shares to be Acquired:      
Shares of Series C Preferred Stock to be Acquired:       Shares of Series B-1
Preferred Stock  to be Acquired:       Tax ID No.:       Address for Notice:    
          Telephone No.:   Facsimile No.:   E-mail Address:   Attention:      
Wire instructions for return of escrowed funds:                    



Delivery Instructions: (if different than above)

c/o     Street:     City/State/Zip:     Attention:     Telephone No.:    

 

[Signature Page to Securities Purchase Agreement]

 

39

 

  

EXHIBITS

 

A-1:Form of Series C Preferred Stock Articles of Amendment

A-2:Form of Series B-1 Preferred Stock Articles of Amendment

B:Form of Registration Rights Agreement

C-1:Accredited Investor Questionnaire

C-2:Stock Certificate Questionnaire

D:Form of Opinion of Company’s Counsel

E:Form of Secretary’s Certificate

F:Form of Officer’s Certificate

G:Subsidiaries of the Company

H:Form of Escrow Agreement

I:List of Agreements Re: Registration Rights

 

40

 

 

EXHIBIT A-1

 

Form of Series C Preferred Stock Articles of Amendment

 

41

 

 

EXHIBIT A-2

 

Form of Series B-1 Preferred Stock Articles of Amendment

 

42

 

 

EXHIBIT B

 

Form of Registration Rights Agreement

 

43

 

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this "Agreement") is made and entered into
as of May 31, 2012, by and among BNC Bancorp., a corporation organized under the
laws of North Carolina (the "Company"), and the several purchasers signatory
hereto (each a "Purchaser" and collectively, the "Purchasers").

 

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company and each Purchaser (the "Purchase
Agreement").

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

 

1.            Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement. As used in this Agreement, the following
terms shall have the following meanings:

 

"Advice" shall have the meaning set forth in Section 6(d).

 

"Affiliate" means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

 

"Agreement" shall have the meaning set forth in the Preamble.

 

"Allowable Grace Period" shall have the meaning set forth in Section 2(e).

 

"Business Day" means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

"Closing" has the meaning set forth in the Purchase Agreement.

 

"Closing Date" has the meaning set forth in the Purchase Agreement.

 

"Commission" means the Securities and Exchange Commission.

 

"Common Stock" means the common stock of the Company, no par value, and any
securities into which such shares of common stock may hereinafter be
reclassified.

 

"Company" shall have the meaning set forth in the Preamble.

 

"Effective Date" means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

 

"Effectiveness Deadline" means, with respect to the Initial Registration
Statement or the New Registration Statement, the earlier of (i) the 120th
calendar day following the Closing Date (or the 155th calendar day following the
Closing Date in the event that such registration statement is subject to review
by the Commission) and (ii) the 5th Trading Day after the date the Company is
notified (orally or in writing, whichever is earlier) by the Commission that
such Registration Statement will not be "reviewed" or will not be subject to
further review; provided, that if the Effectiveness Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Effectiveness Deadline shall be extended to the next Business Day on which the
Commission is open for business.

 

"Effectiveness Period" shall have the meaning set forth in Section 2(b).

 

44

 

 

"Event" shall have the meaning set forth in Section 2(c).

 

"Event Date" shall have the meaning set forth in Section 2(c).

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

"Filing Deadline" means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 60th calendar day following
the Closing Date, provided, that if the Filing Deadline falls on a Saturday,
Sunday or other day that the Commission is closed for business, the Filing
Deadline shall be extended to the next business day on which the Commission is
open for business.

 

"Grace Period" shall have the meaning set forth in Section 2(e).

 

"Holder" or "Holders" means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

"Indemnified Party" shall have the meaning set forth in Section 5(c).

 

"Indemnifying Party" shall have the meaning set forth in Section 5(c).

 

"Initial Registration Statement" means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

 

"Liquidated Damages" shall have the meaning set forth in Section 2(c).

 

"Losses" shall have the meaning set forth in Section 5(a).

 

"New Registration Statement" shall have the meaning set forth in Section 2(a).

 

"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

"Principal Market" means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the Closing Date, shall
be the NASDAQ Capital Market.

 

"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

"Prospectus" means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

"Purchase Agreement" shall have the meaning set forth in the Recitals.

 

"Purchaser" or "Purchasers" shall have the meaning set forth in the Preamble.

 

45

 

 

"Registrable Securities" means all of the Preferred Shares and the Underlying
Shares and any securities issued or issuable upon any stock split, dividend or
other distribution, recapitalization or similar event with respect to the
Preferred Shares and the Underlying Shares, provided, that the Holder has timely
completed and delivered to the Company a Selling Shareholder Questionnaire; and
provided, further, that Preferred Shares or Underlying Shares shall cease to be
Registrable Securities upon the earliest to occur of the following: (A) a sale
pursuant to a Registration Statement or Rule 144 under the Securities Act (in
which case, only such security sold shall cease to be a Registrable Security);
(B) becoming eligible for sale without the requirement for the Company to be in
compliance with the current public information required under Rule l44(c)(l) (or
Rule l44(i)(2), if applicable) and without volume or manner of sale restrictions
by Holders who are not Affiliates of the Company; (C) if such Preferred Shares
or Underlying Shares have ceased to be outstanding; or (D) if such Preferred
Shares or Underlying Shares have been sold in a private transaction in which the
Holder's rights under this Agreement have not been assigned to the transferee.

 

"Registration Statements" means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

 

"Remainder Registration Statement" shall have the meaning set forth in Section
2(a).

 

"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

"SEC Guidance" means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

 

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

"Selling Shareholder Questionnaire" means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

 

"Trading Day" means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Market (other than the OTC Bulletin Board), or (ii) if
the Common Stock is not listed on a Trading Market (other than the OTC Bulletin
Board), a day on which the Common Stock is traded in the over-the-counter
market, as reported by the OTC Bulletin Board, or (iii) if the Common Stock is
not quoted on any Trading Market, a day on which the Common Stock is quoted in
the over-the-counter market as reported in the "pink sheets" by OTC Markets
Group Inc.(or any similar organization or agency succeeding to its functions of
reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.

 

"Trading Market" means whichever of the New York Stock Exchange, the NYSE MKT,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market or OTC Bulletin Board on which the Common Stock is listed or quoted for
trading on the date in question.

 

46

 

 

2.           Registration.

 

(a)          On or prior to the Filing Deadline, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 or, if Rule 415 is not available for offers and sales of the
Registrable Securities, by such other means of distribution of Registrable
Securities as the Company may reasonably determine (the "Initial Registration
Statement"). The Initial Registration Statement shall be on Form S-3 (except if
the Company is then ineligible to register for resale of the Registrable
Securities on Form S-3, in which case such registration shall be on such other
form available to the Company to register for resale of the Registrable
Securities as a secondary offering) subject to the provisions of Section 2(f)
and shall contain (except if otherwise required pursuant to (i) written comments
received from the Commission upon a review of such Registration Statement or
(ii) a change in SEC Guidance) the "Plan of Distribution" section substantially
in the form attached hereto as Annex A. Notwithstanding the registration
obligations set forth in this Section 2, in the event the Commission informs the
Company that all of the Registrable Securities cannot, as a result of the
application of Rule 415, be registered for resale as a secondary offering on a
single registration statement, the Company agrees to promptly (i) inform each of
the Holders thereof and use its commercially reasonable efforts to file
amendments to the Initial Registration Statement as required by the Commission
and/or (ii) withdraw the Initial Registration Statement and file a new
registration statement (a "New Registration Statement"), in either case covering
the maximum number of Registrable Securities permitted to be registered by the
Commission, on Form S-3 or such other form available to the Company to register
for resale the Registrable Securities as a secondary offering; provided, that
prior to filing such amendment or New Registration Statement, the Company shall
be obligated to use its commercially reasonable efforts to advocate with the
Commission for the registration of all of the Registrable Securities in
accordance with the SEC Guidance, including without limitation, Securities Act
Rules Compliance and Disclosure Interpretation 612.09. Notwithstanding any other
provision of this Agreement and subject to the payment of Liquidated Damages in
Section 2(c), if any SEC Guidance sets forth a limitation of the number of
Registrable Securities or other shares of Common Stock permitted to be
registered on a particular Registration Statement as a secondary offering (and
notwithstanding that the Company used commercial reasonable efforts to advocate
with the Commission for the registration of all or a greater number of
Registrable Securities), the number of Registrable Securities or other shares of
Common Stock to be registered on such Registration Statement will be reduced on
a pro rata basis. In the event the Company amends the Initial Registration
Statement or files a New Registration Statement, as the case may be, under
clauses (i) or (ii) above, the Company will use its commercially reasonable
efforts to file with the Commission, as promptly as allowed by Commission or SEC
Guidance provided to the Company or to registrants of securities in general, one
or more registration statements on Form S-3 or such other form available to the
Company to register for resale those Registrable Securities that were not
registered for resale on the Initial Registration Statement, as amended, or the
New Registration Statement (the "Remainder Registration Statements"). No Holder
shall be named as an "underwriter" in any Registration Statement without such
Holder's prior written consent.

 

(b)         The Company shall use its commercially reasonable efforts to cause
each Registration Statement to be declared effective by the Commission as soon
as practicable and, with respect to the Initial Registration Statement or the
New Registration Statement, as applicable, no later than the Effectiveness
Deadline, and shall use its commercially reasonable efforts to keep each
Registration Statement continuously effective under the Securities Act until the
earlier of (i) such time as all of the Registrable Securities covered by such
Registration Statement have been publicly sold by the Holders or (ii) the date
that all Registrable Securities covered by such Registration Statement may be
sold by non-affiliates of the Company without volume or manner of sale
restrictions under Rule 144, and without the requirement for the Company to be
in compliance with the current public information requirements under Rule
144(c)(1) (or Rule 144(i)(2), if applicable), as determined by counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
reasonably acceptable to the Company's transfer agent and the affected Holders
(the "Effectiveness Period"). The Company shall request effectiveness of a
Registration Statement as of 5:00 p.m. New York City time on a Trading Day. The
Company shall promptly notify the Holders via facsimile or electronic mail of a
“.pdf” format data file of the effectiveness of a Registration Statement within
one (1) Business Day of the Effective Date. The Company shall, by 9:30 a.m. New
York City time on the first Trading Day after the Effective Date, file a final
Prospectus with the Commission, as required by Rule 424(b).

 

47

 

 

(c)          If: (i) the Initial Registration Statement is not filed with the
Commission on or prior to the Filing Deadline, (ii) the Initial Registration
Statement or the New Registration Statement, as applicable, is not declared
effective by the Commission (or otherwise does not become effective) for any
reason on or prior to the Effectiveness Deadline, other than as a result of any
open issues arising out of any routine Commission review of Exchange Act filings
in effect as of the date hereof, or (iii) after its Effective Date, (A) such
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company's failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
for which it is required to be effective or (B) the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities, in the
case of (A) and (B) (other than during an Allowable Grace Period (as defined in
Section 2(e) of this Agreement)), (iv) a Grace Period (as defined in Section
2(e) of this Agreement) exceeds the length of an Allowable Grace Period, or (v)
after the date six months following the Closing Date, and only in the event a
Registration Statement is not effective or available to sell all Registrable
Securities, the Company fails to file with the SEC any required reports under
Section 13 or 15(d) of the Exchange Act such that it is not in compliance with
Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as a result of which the
Holders who are not affiliates are unable to sell Registrable Securities without
restriction under Rule 144 (or any successor thereto) (any such failure or
breach in clauses (i) through (v) above being referred to as an "Event," and,
for purposes of clauses (i), (ii), (iii) or (v), the date on which such Event
occurs, or for purposes of clause (iv) the date on which such Allowable Grace
Period is exceeded, being referred to as an "Event Date"), then in addition to
any other rights the Holders may have hereunder or under applicable law, on each
such Event Date and on each monthly anniversary of each such Event Date (if the
applicable Event shall not have been cured by such date) until the applicable
Event is cured, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty ("Liquidated Damages"), equal to 0.50%
of the aggregate purchase price paid by such Holder pursuant to the Purchase
Agreement for any Registrable Securities held by such Holder on the Event Date.
The parties agree that notwithstanding anything to the contrary herein or in the
Purchase Agreement, no Liquidated Damages shall be payable (i) if as of the
relevant Event Date, the Registrable Securities may be sold by non-affiliates
without volume or manner of sale restrictions under Rule 144 and the Company is
in compliance with the current public information requirements under Rule
144(c)(1) (or Rule 144(i)(2), if applicable), as determined by counsel to the
Company pursuant to a written opinion letter to such effect, addressed and
reasonably acceptable to the Company's transfer agent (ii) to a Holder causing
an Event that relates to or is caused by any action or inaction taken by such
Holder and (iii) with respect to any period after the expiration of the
Effectiveness Period (it being understood that this sentence shall not relieve
the Company of any Liquidated Damages accruing prior to the Effectiveness
Period). If the Company fails to pay any Liquidated Damages pursuant to this
Section 2(c) in full within ten (10) Business Days after the date payable, the
Company will pay interest thereon at a rate of 1.0% per month (or such lesser
maximum amount that is permitted to be paid by applicable law) to the Holder,
accruing daily from the date such Liquidated Damages are due until such amounts,
plus all such interest thereon, are paid in full. The Liquidated Damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event, except in the case of the
first Event Date. The Effectiveness Deadline for a Registration Statement shall
be extended without default or Liquidated Damages hereunder in the event that
the Company's failure to obtain the effectiveness of the Registration Statement
on a timely basis results from the failure of a Purchaser to timely provide the
Company with information requested by the Company and necessary to complete the
Registration Statement in accordance with the requirements of the Securities Act
(in which case the Effectiveness Deadline would be extended with respect to
Registrable Securities held by such Purchaser).

 

48

 

 

(d)        Each Holder agrees to furnish to the Company a completed Selling
Shareholder Questionnaire not more than ten (10) Trading Days following the date
of this Agreement. At least five (5) Trading Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder other than the information contained in the Selling
Shareholder Questionnaire, if any, which shall be completed and delivered to the
Company promptly upon request and, in any event, within two (2) Trading Days
prior to the applicable anticipated filing date. Each Holder further agrees that
it shall not be entitled to be named as a selling security holder in the
Registration Statement or use the Prospectus for offers and resales of
Registrable Securities at any time, unless such Holder has returned to the
Company a completed and signed Selling Shareholder Questionnaire and a response
to any requests for further information as described in the previous sentence.
If a Holder of Registrable Securities returns a Selling Shareholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall use its commercially reasonable efforts
at the expense of the Holder who failed to return the Selling Shareholder
Questionnaire or to respond for further information to take such actions as are
required to name such Holder as a selling security holder in the Registration
Statement or any pre-effective or post-effective amendment thereto and to
include (to the extent not theretofore included) in the Registration Statement
the Registrable Securities identified in such late Selling Shareholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Shareholder Questionnaire or request
for further information as described in this Section 2(d) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

 

(e)         Notwithstanding anything to the contrary herein, at any time after
the Registration Statement has been declared effective by the Commission, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time is not, in the
good faith judgment of the Company, in the best interests of the Company (such
delay, a "Grace Period"); provided, the Company shall promptly (i) notify the
Holders in writing of the existence of material non-public information giving
rise to a Grace Period (provided that the Company shall not disclose the content
of such material non-public information to the Holders) or the need to file a
post-effective amendment, as applicable, and the date on which such Grace Period
will begin, (ii) use commercially reasonable best efforts to terminate a Grace
Period as promptly as practicable and (iii) notify the Holders in writing of the
date on which the Grace Period ends; provided, further, that no single Grace
Period shall exceed forty-five (45) consecutive days, and during any three
hundred sixty-five (365) day period, the aggregate of all Grace Periods shall
not exceed an aggregate of ninety (90) days (each Grace Period complying with
this provision being an "Allowable Grace Period"). For purposes of determining
the length of a Grace Period, the Grace Period shall be deemed to begin on and
include the date the Holders receive the notice referred to in clause (i) above
and shall end on and include the later of the date the Holders receive the
notice referred to in clause (iii) above and the date referred to in such
notice; provided, that no Grace Period shall be longer than an Allowable Grace
Period. Notwithstanding anything to the contrary, the Company shall cause the
Transfer Agent to deliver unlegended Common Stock to a transferee of a Holder in
accordance with the terms of the Purchase Agreement in connection with any sale
of Registrable Securities with respect to which a Holder has entered into an
irrevocable contract for sale prior to the Holder's receipt of the notice of a
Grace Period and for which the Holder has not yet settled.

 

(f)          In the event that Form S-3 is not available for the registration of
the resale of Registrable Securities hereunder, the Company shall (i) use
commercially reasonable efforts to register the resale of the Registrable
Securities on another appropriate form and (ii) undertake to use commercially
reasonable efforts to register the Registrable Securities on Form S-3 promptly
after such form is available, provided that the Company shall use commercially
reasonable efforts to maintain the effectiveness of the Registration Statement
then in effect until such time as a Registration Statement on Form S-3 covering
the Registrable Securities has been declared effective by the Commission.

 



49

 

  

3.             Registration Procedures

 

In connection with the Company's registration obligations hereunder:

 

(a)          the Company shall not less than three (3) Trading Days prior to the
filing of a Registration Statement and not less than one (1) Trading Day prior
to the filing of any related Prospectus or any amendment or supplement thereto
(except for Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K and any similar or successor reports), the Company
shall, furnish to the Holder copies of such Registration Statement, Prospectus
or amendment or supplement thereto, as proposed to be filed, which documents
will be subject to the reasonable review of such Holder (it being acknowledged
and agreed that if a Holder does not object to or comment on the aforementioned
documents within such three (3) Trading Day or one (1) Trading Day period, as
the case may be, then the Holder shall be deemed to have consented to and
approved the use of such documents). The Company shall not file any Registration
Statement or amendment or supplement thereto in a form to which a Holder
reasonably objects in good faith, provided that, the Company is notified of such
objection in writing within the three (3) Trading Day or one (1) Trading Day
period described above, as applicable.

 

(b)          (i) the Company shall prepare and file with the Commission such
amendments including post-effective amendments) and supplements, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period (except during an
Allowable Grace Period); (ii) the Company shall cause the related Prospectus to
be amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424 (except during an Allowable Grace Period); (iii) the
Company shall respond as promptly as reasonably practicable to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably possible, provide the Holders
true and complete copies of all correspondence from and to the Commission
relating to such Registration Statement that pertains to the Holders as "Selling
Shareholders" but not any comments that would result in the disclosure to the
Holders of material and non-public information concerning the Company; and (iv)
the Company shall comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement until such time as all of such Registrable
Securities shall have been disposed of (subject to the terms of this Agreement)
in accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, that each Purchaser shall be responsible for the
delivery of the Prospectus to the Persons to whom such Purchaser sells any of
the Registrable Securities (including in accordance with Rule 172 under the
Securities Act), and each Purchaser agrees to dispose of Registrable Securities
in compliance with the plan of distribution described in the Registration
Statement and otherwise in compliance with applicable federal and state
securities laws. In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
Commission on the same day on which the Exchange Act report which created the
requirement for the Company to amend or supplement such Registration Statement
was filed.

 

(c)          the Company shall notify the Holders (which notice shall, pursuant
to clauses (iii) through (v) hereof, be accompanied by an instruction to suspend
the use of the Prospectus until the requisite changes have been made) as
promptly as reasonably practicable (and, in the case of (i) (A) below, not less
than two (2) Trading Days prior to such filing, in the case of (iii) and (iv)
below, not more than one (1) Trading Day after such issuance or receipt, and in
the case of (v) below, not more than one (1) Trading Day after the occurrence or
existence of such development) and (if requested by any such Person) confirm
such notice in writing no later than one (1) Trading Day following the day
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a "review" of such
Registration Statement and whenever the Commission comments in writing on any
Registration Statement (in which case the Company shall provide to each of the
Holders true and complete copies of all comments that pertain to the Holders as
a "Selling Shareholder" or to the "Plan of Distribution" and all written
responses thereto, but not information that the Company believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
"Selling Shareholders" or the "Plan of Distribution"; (iii) of the issuance by
the Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein (in the case of any Prospectus, form of prospectus
or supplement thereto, in light of the circumstances under which they were
made), not misleading.

 

50

 

 

(d)         the Company shall use commercially reasonable efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any order suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, as soon as practicable.

 

(e)        the Company shall, if requested by a Holder, furnish to such Holder,
without charge, at least one conformed copy of each Registration Statement and
each amendment thereto and all exhibits to the extent requested by such Person
(including those previously furnished or incorporated by reference) promptly
after the filing of such documents with the Commission; provided, that the
Company shall have no obligation to provide any document pursuant to this clause
that is available on the Commission's EDGAR or successor system.

 

(f)          the Company shall, prior to any resale of Registrable Securities by
a Holder, use its commercially reasonable efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from the registration or qualification) of such
Registrable Securities for the resale by the Holder under the securities or Blue
Sky laws of such jurisdictions within the United States as any Holder reasonably
requests in writing, to keep each registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things reasonably necessary to enable the disposition in such
jurisdictions of the Registrable Securities covered by each Registration
Statement; provided, that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified, subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.

 

(g)          the Company shall, reasonably cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be delivered to a transferee pursuant to the
Registration Statement, which certificates shall be free, to the extent
permitted by the Purchase Agreement and under law, of all restrictive legends,
and to enable such Registrable Securities to be in such denominations and
registered in such names as any such Holders may reasonably request.
Certificates for Registrable Securities free from all restrictive legends may be
transmitted by the transfer agent to a Holder by crediting the account of such
Holder's prime broker with DTC as directed by such Holder.

 

(h)         the Company shall following the occurrence of any event contemplated
by Section 3(c)(iii)-(v), as promptly as reasonably practicable (taking into
account the Company's good faith assessment of any adverse consequences to the
Company and its shareholders of the premature disclosure of such event), prepare
and file a supplement or amendment, including a post-effective amendment, to the
affected Registration Statements or a supplement to the related Prospectus or
any document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, form of
prospectus or supplement thereto, in light of the circumstances under which they
were made), not misleading.

 

51

 

 

(i)          the Company may require each selling Holder to furnish to the
Company a certified statement as to (i) the number of shares of Common Stock
beneficially owned by such Holder and any Affiliate thereof, (ii) any Financial
Industry Regulatory Authority ("FINRA") affiliations, (iii) any natural persons
who have the power to vote or dispose of the Common Stock and (iv) any other
information as may be requested by the Commission, FINRA, any state securities
commission or any other government or regulatory body with jurisdiction over the
Company or its activities. During any periods that the Company is unable to meet
its obligations hereunder with respect to the registration of Registrable
Securities because any Holder fails to furnish such information within three (3)
Trading Days of the Company's request, any Liquidated Damages that are accruing
at such time as to such Holder only shall be tolled and any Event that may
otherwise occur solely because of such delay shall be suspended as to such
Holder only, until such information is delivered to the Company.

 

(j)          the Company shall cooperate with any registered broker through
which a Holder proposes to resell its Registrable Securities in effecting a
filing with FINRA pursuant to FINRA Rule 5110 as requested by any such Holder
and the Company shall pay the filing fee required for the first such filing (but
not additional filings) within two (2) Business Days of the request therefore.

 

(k)          the Company shall use its commercially reasonable efforts to
maintain eligibility for use of Form S-3 (or any successor form thereto) for the
registration of the resale of Registrable Securities.

 

(l)          if requested by a Holder, the Company shall (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the Company reasonably agrees (upon
advice of counsel) should be included therein and (ii) make all required filings
of such Prospectus supplement or such post-effective amendment as soon as
reasonably practicable after the Company has received notification of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment.

 

(m)         the Company shall otherwise use commercially reasonable efforts to
comply with all applicable rules and regulations of the Commission under the
Securities Act and the Exchange Act, including Rule 172, notify the Holders
promptly if the Company no longer satisfies the conditions of Rule 172 and take
such other actions as may be reasonably necessary to facilitate the registration
of the Registrable Securities hereunder; and make available to its security
holders, as soon as reasonably practicable, but not later than the Availability
Date (as defined below), an earnings statement covering a period of at least
twelve (12) months, beginning after the effective date of each Registration
Statement, which earning statement shall satisfy the provisions of Section l1(a)
of the Securities Act, including Rule 158 promulgated thereunder (for the
purpose of this Section 3, "Availability Date" means the 45th day following the
end of the fourth fiscal quarter that includes the effective date of such
Registration Statement, except that, if such fourth fiscal quarter is the last
quarter of the Company's fiscal year, "Availability Date" means the 90th day
after the end of such fourth fiscal quarter), in each case subject to extensions
permissible under applicable law.

 

52

 

 

4.           Registration Expenses. All fees and expenses incident to the
Company's performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) if not previously paid by the Company in connection with an
Issuer Filing, with respect to any filing that may be required to be made by any
broker through which a Holder intends to make sales of Registrable Securities
with FINRA pursuant to FINRA Rule 5110, so long as the broker is receiving no
more than a customary brokerage commission in connection with such sale, (ii)
printing expenses (including, without limitation, expenses of printing
certificates for Registrable Securities and of printing prospectuses if the
printing of prospectuses is reasonably requested by the Holders of a majority of
the Registrable Securities included in the Registration Statement), (iii)
messenger, telephone and delivery expenses of the Company, (iv) fees and
disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder. In no
event shall the Company be responsible for any underwriting, broker or similar
fees or commissions of any Holder or, except to the extent provided for in the
Transaction Documents, any legal fees or other costs of the Holders.

 

5.          Indemnification.

 

(a)          Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify, defend and hold harmless each
Holder, the officers, directors, agents, general partners, managing members,
managers, Affiliates and employees of each of them, each Person who controls any
such Holder (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) and the officers, directors, general partners, managing
members, managers, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable and documented attorneys'
fees) and expenses (collectively, "Losses"), as incurred, that arise out of or
are based upon any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (A) such
untrue statements, alleged untrue statements, omissions or alleged omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein (including information provided
by any Holder in Annex B, Selling Shareholder Notice and Questionnaire), or to
the extent that such information relates to such Holder or such Holder's
proposed method of distribution of Registrable Securities and was reviewed and
approved by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that each Holder has approved Annex A hereto for this
purpose), or (B) in the case of an occurrence of an event of the type specified
in Section 3(c)(iii)-(v), related to the use by a Holder of an outdated or
defective Prospectus after the Company has notified such Holder in writing or
electronic mail that the Prospectus is outdated or defective and prior to the
receipt by such Holder of the Advice contemplated and defined in Section 6(d)
below, but only if and to the extent that following the receipt of the Advice
the misstatement or omission giving rise to such Loss would have been corrected.
The Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 5(c)) and shall survive
the transfer of the Registrable Securities by the Holders.

 

53

 

 

(b)          Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent, but only to the extent,
that such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein (including information provided by any Holder in Annex
B, Selling Shareholder Notice and Questionnaire) or (ii) to the extent, but only
to the extent, that such information relates to such Holder or such Holder's
proposed method of distribution of Registrable Securities and was reviewed and
approved by such Holder expressly for use in a Registration Statement (it being
understood that the Holder has approved Annex A hereto for this purpose), such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
or (iii) in the case of an occurrence of an event of the type specified in
Section 3(c)(iii)-(v), to the extent, but only to the extent, related to the use
by such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated in Section 6(d),
but only if and to the extent that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been corrected. In
no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

 

(c)          Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
"Indemnified Party"), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the "Indemnifying Party") in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of one counsel reasonably satisfactory to the Indemnified Party
and the payment of all reasonable and documented fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such written notice within a reasonable time of commencement of
any such Proceeding shall not relieve the Indemnifying Party of its obligations
or liabilities pursuant to this Agreement, except (and only) to the extent that
it shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party in its
ability to defend such Proceeding.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party; provided, that the
Indemnifying Party shall not be liable for the fees and expenses of more than
one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or unreasonably conditioned. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

 

54

 

 

Subject to the terms of this Agreement, all documented fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section 5(c)) shall be paid to the Indemnified
Party, as incurred, within twenty (20) Trading Days of written notice thereof to
the Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder.

 

(d)          Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys' or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5(d) was available
to such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
net proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section 5 are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.

 

6.          Miscellaneous.

 

(a)          Remedies. In the event of a breach by the Company or by a Holder of
any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

 

55

 

 

(b)          No Piggyback on Registrations; Prohibition on Filing Other
Registration Statements. Other than, with respect to, the registration rights
granted in agreements listed on Annex C, neither the Company nor any of its
security holders may include securities of the Company in a Registration
Statement hereunder and the Company shall not prior to the Effective Date enter
into any agreement providing any such right to any of its security holders. The
Company shall not, from the date hereof until the date that is 30 days after the
Effective Date of the Initial Registration Statement, prepare and file with the
Commission a registration statement relating to an offering for its own account
under the Securities Act of any of its equity securities, other than (i) a
registration statement on Form S-8, (ii) in connection with an acquisition or
similar transaction, on Form S-4, or (iii) a registration statement to register
for resale securities issued by the Company pursuant to acquisitions or similar
transaction or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities. For the avoidance of doubt, the Company shall not be
prohibited from preparing and filing with the Commission a registration
statement relating to an offering of Common Stock by existing shareholders of
the Company under the Securities Act pursuant to the terms of registration
rights held by such shareholder or from filing amendments to registration
statements filed prior to the date of this Agreement.

 

(c)          Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

 

(d)          Discontinued Disposition. By its acquisition of Registrable
Securities, each Holder agrees that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 3(c)(iii)-(v),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
''Advice'') by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

 

(e)          No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date hereof, enter into any agreement with
respect to its securities, that would have the effect of impairing the rights
granted to the Holders in this Agreement or otherwise conflicts with the
provisions hereof.

 

(f)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
or waived unless the same shall be in writing and signed by the Company and
Holders holding at least two-thirds of the then outstanding Registrable
Securities, provided that any party may give a waiver as to itself.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders and that does not directly or indirectly affect the rights of other
Holders may be given by Holders of all of the Registrable Securities to which
such waiver or consent relates; provided, that the provisions of this sentence
may not be amended, modified, or supplemented except in accordance with the
provisions of the immediately preceding sentence. Notwithstanding the foregoing,
if any such amendment, modification or waiver would adversely affect in any
material respect any Holder or group of Holders who have comparable rights under
this Agreement disproportionately to the other Holders having such comparable
rights, such amendment, modification, or waiver shall also require the written
consent of the Holder(s) so adversely affected.

 

(g)          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement; provided that the Company may deliver to each Holder
the documents required to be delivered to such Holder under Section 3(a) of this
Agreement bye-mail to the e-mail addresses provided by such Holder to the
Company solely for such specific purpose.

 

(h)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. The Company may not assign its
rights (except by merger or in connection with another entity acquiring all or
substantially all of the Company's assets) or obligations hereunder without the
prior written consent of all the Holders of the then outstanding Registrable
Securities. Each Holder may assign its respective rights hereunder in the manner
and to the Persons as permitted under the Purchase Agreement.

 

56

 

 

(i)          Execution and Counterparts. This Agreement may be executed in two
or more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by email delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.

 

(j)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

(k)          Cumulative Remedies. Except as provided in Section 2(c) with
respect to Liquidated Damages, the remedies provided herein are cumulative and
not exclusive of any other remedies provided by law.

 

(1)         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(m)          Headings. The headings in this Agreement are for convenience only
and shall not limit or otherwise affect the meaning hereof.

 

(n)          Independent Nature of Purchasers' Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. The decision of each Purchaser to purchase the Preferred
Shares pursuant to the Transaction Documents has been made independently of any
other Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Preferred Shares or enforcing its rights under
the Transaction Documents. Each Purchaser shall be entitled to protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any Proceeding for such purpose. The Company
acknowledges that each of the Purchasers has been provided with the same
Registration Rights Agreement for the purpose of closing a transaction with
multiple Purchasers and not because it was required or requested to do so by any
Purchaser. It is expressly understood and agreed that each provision contained
in this Agreement is between the Company and a Purchaser, solely, and not
between the Company and the Purchasers collectively and not between and among
the Purchsers.

 

57

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  BNC Bancorp.       By:         Name:       Title:  

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK,

SIGNATURE PAGES OF HOLDERS TO FOLLOW]

 

58

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  NAME OF INVESTING ENTITY       AUTHORIZED SIGNATORY       By:       Name:    
Title:

 

  ADDRESS FOR NOTICE       c/o:           Street:           City/State/Zip:    
      Attention:           Tel:           Fax:           Email:  

 

59

 

 

Annex A

 

PLAN OF DISTRIBUTION

 

We are registering the Securities issued to the selling shareholder to permit
the resale of these Securities by the holders of the Securities from time to
time after the date of this prospectus. We will not receive any of the proceeds
from the sale by the selling shareholders of the Securities. We will bear all
fees and expenses incident to our obligation to register the Securities.

 

The selling shareholders may sell all or a portion of the Securities
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the Securities
are sold through underwriters or broker-dealers, the selling shareholders will
be responsible for underwriting discounts or commissions or agent's commissions.
The Securities may be sold on any national securities exchange or quotation
service on which the securities may be listed or quoted at the time of sale, in
the over-the-counter market or in transactions otherwise than on these exchanges
or systems or in the over the-counter market and in one or more transactions at
fixed prices, at prevailing market prices at the time of the sale, at varying
prices determined at the time of sale, or at negotiated prices. These sales may
be effected in transactions, which may involve crosses or block transactions.
The selling shareholders may use anyone or more of the following methods when
selling Securities:

 



·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

·broker-dealers may agree with the selling shareholders to sell a specified
number of such securities at a stipulated price per share;

 

·through the writing or settlement of options or other hedging transactions,
whether such options are listed on an options exchange or otherwise;

 

·a combination of any such methods of sale; and

 

·any other method permitted pursuant to applicable law.







 

The selling shareholders also may resell all or a portion of the Securities in
open market transactions in reliance upon Rule 144 under the Securities Act, as
permitted by that rule, or Section 4(1) under the Securities Act, if available,
rather than under this prospectus, provided that they meet the criteria and
conform to the requirements of those provisions.

 

Broker-dealers engaged by the selling shareholders may arrange for other
broker-dealers to participate in sales. If the selling shareholders effect such
transactions by selling Securities to or through underwriters, broker-dealers or
agents, such underwriters, broker-dealers or agents may receive commissions in
the form of discounts, concessions or commissions from the selling shareholders
or commissions from purchasers of the Securities for whom they may act as agent
or to whom they may sell as principal. Such commissions will be in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction will not be in excess of a customary brokerage
commission in compliance with NASD Rule 2440; and in the case of a principal
transaction a markup or markdown in compliance with NASD Rule IM 2440.

 



60

 

 







 

In connection with sales of the Securities or otherwise, the selling
shareholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
Securities in the course of hedging in positions they assume. The selling
shareholders may also sell Securities short and if such short sale shall take
place after the date that this Registration Statement is declared effective by
the Commission, the selling shareholders may deliver Securities covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling shareholders may also loan or
pledge Securities to broker-dealers that in turn may sell such shares, to the
extent permitted by applicable law. The selling shareholders may also enter into
option or other transactions with broker-dealers or other financial institutions
or the creation of one or more derivative securities which require the delivery
to such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction). Notwithstanding the foregoing, the selling shareholders have been
advised that they may not use shares registered on this registration statement
to cover short sales of our Securities made prior to the date the registration
statement, of which this prospectus forms a part, has been declared effective by
the SEC.

 

The selling shareholders may, from time to time, pledge or grant a security
interest in some or all of the Securities owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the Securities from time to time pursuant to this prospectus
or any amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act of 1933, as amended, amending, if necessary, the
list of selling shareholders to include the pledgee, transferee or other
successors in interest as selling shareholders under this prospectus. The
selling shareholders also may transfer and donate the Securities in other
circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling shareholders and any broker-dealer or agents participating in the
distribution of the Securities may be deemed to be "underwriters" within the
meaning of Section 2(11) of the Securities Act in connection with such sales. In
such event, any commissions paid, or any discounts or concessions allowed to,
any such broker-dealer or agent and any profit on the resale of the shares
purchased by them may be deemed to be underwriting commissions or discounts
under the Securities Act. Selling Shareholders who are "underwriters" within the
meaning of Section 2(11) of the Securities Act will be subject to the applicable
prospectus delivery requirements of the Securities Act and may be subject to
certain statutory liabilities of, including but not limited to, Sections 11, 12
and 17 of the Securities Act and Rule 10b-5 under the Securities Exchange Act of
1934, as amended, or the Exchange Act.

 

Each selling shareholder has informed the Company that it is not a registered
broker-dealer and does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the Securities. Upon the
Company being notified in writing by a selling shareholder that any material
arrangement has been entered into with a broker-dealer for the sale of
Securities through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling shareholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the Securities were sold, (iv) the commissions paid or
discounts or concessions allowed to such broker-dealer(s), where applicable, (v)
that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and (vi)
other facts material to the transaction. In no event shall any broker-dealer
receive fees, commissions and markups, which, in the aggregate, would exceed
eight percent (8%).

 

Under the securities laws of some states, the Common Stock may be sold in such
states only through registered or licensed brokers or dealers. In addition, in
some states the Common Stock may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.

 

61

 

 

There can be no assurance that any selling shareholder will sell any or all of
the Securities registered pursuant to the shelf registration statement, of which
this prospectus forms a part.

 

Each selling shareholder and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the Securities by the
selling shareholder and any other participating person. To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the Securities to engage in market-making activities with
respect to the Securities. All of the foregoing may affect the marketability of
the Securities and the ability of any person or entity to engage in
market-making activities with respect to the Securities.

 

We will pay all expenses of the registration of the Securities pursuant to the
registration rights agreement, including, without limitation, Securities and
Exchange Commission filing fees and expenses of compliance with state securities
or "blue sky" laws; provided, that each selling shareholder will pay all
underwriting discounts and selling commissions, if any and any related legal
expenses incurred by it. We will indemnify the selling shareholders against
certain liabilities, including some liabilities under the Securities Act, in
accordance with the registration rights agreement, or the selling shareholders
will be entitled to contribution. We may be indemnified by the selling
shareholders against civil liabilities, including liabilities under the
Securities Act, that may arise from any written information furnished to us by
the selling shareholders specifically for use in this prospectus, in accordance
with the related registration rights agreements, or we may be entitled to
contribution.

 

62

 

 

Annex B

 

BNC BANCORP.

 

SELLING SHAREHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned holder of securities of BNC Bancorp., a North Carolina
corporation (the "Company"), issued pursuant to a certain Securities Purchase
Agreement by and among the Company and the Purchasers named therein, dated as of
May 31, 2012, understands that the Company intends to file with the Securities
and Exchange Commission a registration statement on Form S-3 (the "Resale
Registration Statement") for the registration and the resale under Rule 415 of
the Securities Act of 1933, as amended (the "Securities Act"), of the
Registrable Securities in accordance with the terms of a certain Registration
Rights Agreement by and among the Company and the Purchasers named therein,
dated as of May 31, 2012 (the "Agreement"). All capitalized terms not otherwise
defined herein shall have the meanings ascribed thereto in the Agreement.

 

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling shareholder in the related prospectus
or a supplement thereto (as so supplemented, the "Prospectus"), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Agreement
(including certain indemnification provisions, as described below). Holders must
complete and deliver this Notice and Questionnaire in order to be named as
selling shareholders in the Prospectus. Holders of Registrable Securities who do
not complete, execute and return this Notice and Questionnaire within ten (10)
Trading Days following the date of the Agreement (1) will not be named as
selling shareholders in the Resale Registration Statement or the Prospectus and
(2) may not use the Prospectus for resales of Registrable Securities.

 

Certain legal consequences arise from being named as a selling shareholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling shareholder in the Resale
Registration Statement and the Prospectus.

NOTICE

 

The undersigned holder (the "Selling Shareholder") of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

QUESTIONNAIRE

 

1.Name.

 

(a)Full Legal Name of Selling Shareholder:

 

63

 

 

(b)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:



 

(c)Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire) :



 

2. Address for Notices to Selling Shareholder:

 

Telephone:   Fax:   Contact Person:   E-mail address of Contact Person:

 

3. Beneficial Ownership of Registrable Securities Issuable Pursuant to the
Purchase Agreement:

 

(a)Type and Number of Registrable Securities beneficially owned and issued
pursuant to the Agreement:

 

(b)Number of Securities to be registered pursuant to this Notice for resale:

 

4. Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes __

 

No ___

 

64

 

 

(b)If "yes" to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes             No

 

Note: If no, the Commission's staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

(c)Are you an affiliate of a broker-dealer?

 

Yes             No

 

Note: If yes, provide a narrative explanation below:

 

(c)If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes             No

 

Note: If no, the Commission's staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Shareholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

Type and amount of other securities beneficially owned:

 

6. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

65

 

 

7. Plan of Distribution:

 

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

 

State any exceptions here:

 

***********

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (I) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including without limitation the answers to this Questionnaire) are correct.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:

 

Beneficial Owner:

By:    

Name:

Title:

 

66

 

 

Annex C

 

1.Registration rights contained in that certain Investment Agreement dated as of
June 14, 2010 between the Company and Aquiline BNC Holdings LLC

 

2.Registration Rights Agreement contained in those certain Subscription and
Registration Rights Agreements dated June 14, 2010, by and between the Company
and certain investors

 

3.Letter Agreement dated December 5, 2008 between the Company and the United
States Department of the Treasury

 

67

 

 

EXHIBIT C-1

 

ACCREDITED INVESTOR QUESTIONNAIRE

 

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To:        BNC Bancorp.

 

This Investor Questionnaire (“Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of shares of
mandatorily convertible cumulative nonvoting perpetual Preferred stock,
$1,000.00 liquidation preference per share (the “Preferred Shares”), of BNC
Bancorp., a North Carolina corporation (the “Corporation”). The Preferred Shares
are being offered and sold by the Corporation without registration under the
Securities Act of 1933, as amended (the “Securities Act”), and the securities
laws of certain states, in reliance on the exemptions contained in Section 4(2)
of the Securities Act and on Regulation D promulgated thereunder and in reliance
on similar exemptions under applicable state laws. The Corporation must
determine that a potential investor meets certain suitability requirements
before offering or selling Preferred Shares to such investor. The purpose of
this Questionnaire is to assure the Corporation that each investor will meet the
applicable suitability requirements. The information supplied by you will be
used in determining whether you meet such criteria, and reliance upon the
private offering exemptions from registration is based in part on the
information herein supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Corporation
to provide a completed copy of this Questionnaire to such parties as the
Corporation deems appropriate in order to ensure that the offer and sale of the
Preferred Shares will not result in a violation of the Securities Act or the
securities laws of any state and that you otherwise satisfy the suitability
standards applicable to purchasers of the Preferred Shares. All potential
investors must answer all applicable questions and complete, date and sign this
Questionnaire. Please print or type your responses and attach additional sheets
of paper if necessary to complete your answers to any item.

 

PART A.             BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Preferred Shares:

 

Business Address:

 

  (Number and Street)         (City) (State) (Zip Code)

 

Telephone Number:

 

68

 

 

 

If a corporation, partnership, limited liability company, trust or other entity:

 

Type of entity:   

 

Were you formed for the purpose of investing in the securities being offered?

 

Yes ___

 

No ___

 

If an individual:

 

Residence Address:

 

Telephone Number:

 

Age:      Citizenship:      Where registered to vote:   

 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

Are you a director or executive officer of the Corporation?

 

Yes

 

No

 

Social Security or Taxpayer Identification No.   

 

69

 

 

PART B.           ACCREDITED INVESTOR OUESTIONNAIRE

 

In order for the Company to offer and sell the Preferred Shares in conformance
with state and federal securities laws, the following information must be
obtained regarding your investor status. Please initial each category applicable
to you as a Purchaser of Preferred Shares.

 

_ (1) A bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity;

 

_ (2) A broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934;

 

_ (3) An insurance company as defined in Section 2(13) of the Securities Act;

 

_ (4) An investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that act;

 

_ (5) A Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;

 

_ (6) A plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;

 

_ (7) An employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974, if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 

_ (8) A private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

 

_ (9) An organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, Massachusetts or similar business trust, or partnership,
not formed for the specific purpose of acquiring the Preferred Shares, with
total assets in excess of $5,000,000;

 

_ (10) A trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Preferred Shares, whose purchase is directed
by a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 

_(11) A natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000 (See Note 11
below);

 

_(12) A natural person who had an individual income in excess of $200,000 in
each of the two most recent years, or joint income with that person’s spouse in
excess of $300,000, in each of those years, and has a reasonable expectation of
reaching the same income level in the current year;

 

_(13) An executive officer or director of the Corporation;

 

70

 

 

_(14) An entity in which all of the equity owners qualify under any of the above
subparagraphs. If the undersigned belongs to this investor category only, list
the equity owners of the undersigned, and the investor category which each such
equity owner satisfies.

 

Note 11. For purposes of calculating net worth under paragraph (11):

 

(A) The person’s primary residence shall not be included as an asset;

 

(B) Indebtedness that is secured by the person’s primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
securities, shall not be included as a liability (except that if the amount of
such indebtedness outstanding at the time of sale of securities exceeds the
amount outstanding 60 days before such time, other than as a result of the
acquisition of the primary residence, the amount of such excess shall be
included as a liability); and

 

(C) Indebtedness that is secured by the person’s primary residence in excess of
the estimated fair market value of the primary residence at the time of the sale
of securities shall be included as a liability.

 

A.FOR EXECUTION BY AN INDIVIDUAL:

 

  By     Date         Print Name:

 

B.FOR EXECUTION BY AN ENTITY:

 



Entity Name:       By     Date         Print Name:           Title:





 



71

 



 

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):

 



Entity Name:       By     Date         Print Name:           Title:

  



Entity Name:       By     Date         Print Name:           Title:



 

72

 

 

EXHIBIT C-2

 

Stock Certificate Questionnaire

 

Pursuant to Section 2.2(b) of the Agreement, please provide us with the
following information:

 

1.The exact name that the Preferred Shares are to be registered in (this is the
name that will appear on the stock certificate(s)). You may use a nominee name
if appropriate:

 

2.The relationship between the Purchaser of the Preferred Shares and the
Registered Holder listed in response to Item 1 above:

 

3.The mailing address, telephone and telecopy number of the Registered Holder
listed in response to Item 1 above:

 

4.The Tax Identification Number (or, if an individual, the Social Security
Number) of the Registered Holder listed in response to Item 1 above:

 

73

 

 

EXHIBIT D

 

Form of Opinion of Company Counsel*

 

1.The Company is a corporation in existence under the laws of the State of North
Carolina.

 

2.The Company has the corporate power to execute, deliver and perform its
obligations under the Transaction Documents, including to issue the Preferred
Shares and, upon obtaining Shareholder Approvals, the Underlying Shares.

 

3.The Company is a registered bank holding company under the Bank Holding
Company Act of 1956, as amended (the “BHCA”).

 

4.The deposit accounts of the Bank are insured by the Federal Deposit Insurance
Corporation under the provisions of the Federal Deposit Insurance Act.

 

5.The Company has authorized the execution, delivery and performance of each of
the Transaction Documents by all necessary corporate action, including the
issuance of the Preferred Shares and, upon obtaining Shareholder Approvals, the
Underlying Shares, and the execution and filing of Articles of Amendment to
create a class of preferred stock entitled “Mandatorily Convertible Cumulative
Non-Voting Preferred Stock, Series C” (the “Series C Preferred Stock Articles of
Amendment”) and Articles of Amendment to create a class of preferred stock
entitled “Mandatorily Convertible Cumulative Non-Voting Preferred Stock, Series
B-1” (the “Series B-1 Preferred Stock Articles of Amendment”).

 

6.The Transaction Documents have been duly executed and delivered by the Company
and, assuming due authorization, execution and delivery by the Purchasers (to
the extent they are a party), each of the Transaction Documents is valid,
binding and enforceable against the Company in accordance with its terms.

 

7.The execution and delivery of each of the Transaction Documents by the
Company, the consummation by the Company of the transactions provided for in the
Transaction Documents, and the performance by the Company of its obligations
under the Transaction Documents, including the issuance of the Preferred Shares
and, upon obtaining Shareholder Approvals, the Underlying Shares, do not: (a)
violate any provision of the Company’s Articles of Incorporation, as amended to
date, or Bylaws; (b) violate or constitute a breach of or default under any
contract, agreement or instrument filed as an exhibit to the Company’s Annual
Report on Form 10-K for the year ended December 31, 2011, or Current Report on
Form 8-K filed on May 1, 20121; or (c) violate any applicable law or any order
of any court or governmental authority that is binding on the Company or any of
its assets.

 



 

 1 This opinion will be supplemented to include any material contract, agreement
or instrument entered into by the Company subsequent to the execution of the SPA
and prior to the delivery of the opinion.

 

74

 

 

8.No consent, approval, authorization or other action by, or filing or
registration with, any Federal governmental authority or any governmental
authority of the State of North Carolina is required to be obtained or made by
the Company for the execution and delivery by the Company of each of the
Transaction Documents, for consummation by the Company of the transactions
provided for therein, or for the performance by the Company of its obligations
under the Transaction Documents, except for consents, approvals, authorizations,
actions, filings and registrations (a) in connection with the filing of each of
the Series C Preferred Stock Articles of Amendment and the Series B-1 Preferred
Stock Articles of Amendment with the Secretary of State of the State of North
Carolina, which filing has been made; (b) as may be required by federal
securities laws with respect to the Company’s obligations under the Registration
Rights Agreement; (c) related to required blue sky filings; (d) in connection
with the filing of a Form D pursuant to Securities and Exchange Commission
Regulation D; (e) required in accordance with Section 4.6 of the Agreement; (f)
in accordance with the issuance of the Preferred Shares and the Underlying
Common Stock on NASDAQ; and (g) as required under that certain Purchase and
Assumption Agreement Whole Bank All Deposits among the Federal Deposit Insurance
Corporation, receiver of Beach First National Bank, Myrtle Beach, South
Carolina, Federal Deposit Insurance Corporation and Bank of North Carolina,
dated as of April 9, 2010.

 

9.Assuming the accuracy of the representations and warranties and compliance
with the covenants and agreements of the Purchasers and the Company contained in
the Agreement, it is not necessary, in connection with the offer, sale and
delivery of the Preferred Shares to the Purchasers to register the Preferred
Shares under the Securities Act.

 

10.The Preferred Shares to be issued to the Purchasers pursuant to the Agreement
have been duly authorized by all necessary corporate action on the part of the
Company and, when issued, delivered and paid for as provided for in the
Agreement, will be validly issued, fully paid and nonassessable and will not be
issued in violation of any preemptive right. The Underlying Shares to be issued
pursuant to the Series C Articles of Amendment and the Series B-1 Articles of
Amendment have been authorized on the part of the Company, have been duly and
validly reserved for issuance by all necessary corporate action on the part of
the Company and, when issued as provided for in each respective Articles of
Amendment, will be validly issued, fully paid and nonassessable and will not be
issued in violation of any preemptive right.

 

11.Each of the Series C Preferred Stock Articles of Amendment and the Series B-1
Preferred Stock Articles of Amendment have been filed with the Secretary of
State of the State of North Carolina.

 

12.The Company is not and, after giving effect to the issuance of the Preferred
Shares, will not be on the date hereof an “investment company” as defined in the
Investment Company Act of 1940.

 

* The opinion letter of Company Counsel will be subject to customary limitations
and carveouts.

 

75

 

 

EXHIBIT E

 

Form of Secretary’s Certificate

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of BNC Bancorp., a North Carolina corporation (the “Company”),
and that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Securities Purchase
Agreement, dated as of May 31, 2012, by and among the Company and the investors
party thereto (the “Securities Purchase Agreement”), and further certifies in
his official capacity, in the name and on behalf of the Company, the items set
forth below. Capitalized terms used but not otherwise defined herein shall have
the meaning set forth in the Securities Purchase Agreement.

 

1.Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company at a meeting
held on [____________], 2012. Such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect.

 

2.The Company’s Articles of Incorporation, as amended, are attached hereto as
Exhibit B; its Bylaws are attached hereto as Exhibit C. Such Articles of
Incorporation, as amended, and Bylaws, constitute true, correct and complete
copies of the Articles of Incorporation, as amended, and Bylaws as in effect on
the date hereof.

 

3.Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 

Name   Position   Signature

 

76

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this ___ day
of June, 2012.

 

        Secretary

 

I, [ ____________ ], [Chief Financial Officer], hereby certify that [ _____ ] is
the duly elected, qualified and acting Secretary of the Company and that the
signature set forth above is his true signature.

 

        [Chief Financial Officer]

 

77

 

 



  Resolutions EXHIBIT A



  



78

 

 



  Articles of Incorporation EXHIBIT B







 

79

 

 



  Bylaws EXHIBIT C







 

80

 

 

EXHIBIT F

 

Form of Officer’s Certificate

 

The undersigned, the [Chief Financial Officer] [Chief Executive Officer] of BNC
Bancorp, a North Carolina corporation (the “Company”), pursuant to Section
5.1(g) of the Securities Purchase Agreement, dated as of May 31, 2012] by and
among the Company and the investors signatory thereto (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):

 

1.The representations and warranties of the Company contained in the Securities
Purchase Agreement are true and correct as of the date when made and as of the
Closing Date, as though made on and as of such date, except for such
representations and warranties that speak as of a specific date.

 

2.The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
Closing.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of June, 2012.

 

     

[Chief Financial Officer] [Chief Executive

Officer]

 

81

 

 

EXHIBIT G

 

Subsidiaries of the Company

 

Subsidiaries of the Company

 

Bank of North Carolina
BNC Bancorp Capital Trust I

BNC Bancorp Capital Trust II

BNC Capital Trust III

BNC Capital Trust IV

BFNM Building, LLC

 

Subsidiaries of Bank of North Carolina

 

BNC Credit Corp.

Sterling Real Estate Holdings, LLC

Sterling Real Estate Development of North Carolina, LLC

 

82

 

 

EXHIBIT H

 

Form of Escrow Agreement

 

83

 

 

Exhibit I

 

List of Agreements Containing Registration Rights

 

1.Registration rights contained in that certain Investment Agreement dated as of
June 14, 2010 between the Company and Aquiline BNC Holdings LLC

 

2.Registration Rights Agreement contained in those certain Subscription and
Registration Rights Agreements dated June 14, 2010, by and between the Company
and certain investors

 

3.Letter Agreement dated December 5, 2008 between the Company and the United
States Department of the Treasury

 

84

 

 

Exhibit J

 

Form of Management Rights Letter

 

85

 